     Case 3:19-cv-02074-G Document 40 Filed 12/23/19              Page 1 of 71 PageID 613


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF
AMERICA,
     Plaintiff and Counter-Defendant,

and

WAYNE LAPIERRE,
     Third-Party Defendant,

v.
                                                     Civil Action No. 3:19-cv-02074-G
ACKERMAN MCQUEEN, INC.,
     Defendant and Counter-Plaintiff,

and

MERCURY GROUP, INC., HENRY
MARTIN, WILLIAM WINKLER,
MELANIE MONTGOMERY, AND JESSEE
GREENBERG
     Defendants.

     THIRD-PARTY DEFENDANT WAYNE LAPIERRE’S ANSWER TO DEFENDANT
              ACKERMAN MCQUEEN’S THIRD-PARTY COMPLINT

         Third-Party Defendant Mr. Wayne LaPierre files his Answer to Defendant Ackerman

McQueen’s Third-Party Complaint (see ECF No. 31) and states as follows.

                           I.      PRELIMINARY STATEMENT

A.       Amended Counterclaim.

         1.    Beneath its benign veneer, the instant case is driven by the intentional efforts of

LaPierre and current NRA board members to destroy AMc’s business in a desperate attempt to

deflect attention from the NRA’s gross financial mismanagement at the hands of LaPierre, the

longtime Executive Vice President and de facto leader of the NRA. The NRA’s lawsuit invites—


                                                1
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                         Page 2 of 71 PageID 614


or rather, necessitates—inquiry into the conduct of LaPierre and other NRA board members.

The NRA’s victim narrative will not withstand fact-based scrutiny of the real reasons why the

parties’ operating agreement (the “Services Agreement,” as amended)1 was terminated, or any

meaningful examination of the creation, operation, and unquestioned success of NRATV (a

digital network dedicated to the advancement of Second Amendment issues), and any allegation

that NRATV was somehow a “failed endeavor.”

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       2.        Despite the parties’ decades-long relationship, two events combined to cause the

NRA to switch from friend to foe: (1) the advent of the law firm of Brewer, Attorneys and

Counselors (the “Brewer Firm”), and its principal Bill Brewer (“Brewer”) (son-in-law and

brother-in-law to the principals and owners of AMc), whose ascendency within the NRA has

caused the NRA to embark on a reckless and self-destructive path, in the process taking down

important service providers, longtime legal counsel, and dedicated NRA leaders who had been

powerful Second Amendment advocates; and (2) AMc’s refusal to cover up or acquiesce in the

financial adventurism and organizational mismanagement of the NRA’s rogue leader, LaPierre.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       3.        This action-the fourth frivolous lawsuit launched by the NRA against AMc in the

last six months-is simply more of LaPierre and Brewer’s frivolous litigation tactics,

inflammatory public-relations maneuvers, and wasteful misuse of NRA resources. And AMc is

in good company. Under Brewer’s influence since at least early 2018, the NRA has brought

lawsuits against (1) Andrew Cuomo, the Governor of New York and New York’s Chief

Insurance Regulator; (2) the Lockton Companies; (3) Lt. Col. Oliver North (“North”), the


       1
           See Ex. A (Services Agreement); Ex. B (Amendment No. 1 to Services Agreement).

                                                      2
     Case 3:19-cv-02074-G Document 40 Filed 12/23/19                      Page 3 of 71 PageID 615


NRA’s one-time President; (4) Letitia James, the New York Attorney General; and (5) the City

of San Francisco. These lawsuits have resulted in the voluntary resignation of several NRA

board members who were unwilling to watch LaPierre ignore his fiduciary duties to the NRA or

to be labeled a “co- conspirator” for publically (sic) questioning his actions.2

RESPONSE: Mr. LaPierre denies the allegations in the first and second sentences. Mr. LaPierre

admits that the NRA has filed meritorious lawsuits against (i) Defendant AMc; (ii) Andrew

Cuomo and the New York State Department of Financial Services for civil rights violations that

survived a motion to dismiss and now remains in the discovery phase of the case; (iii) the

Lockton Companies; (iv) Mr. Oliver North, a case in which the NRA recently prevailed, (v) the

New York Attorney General; and (vi) the City of San Francisco, a case that has since been

resolved. Mr. LaPierre denies the remaining allegations in this paragraph.

        4.      Now forcing AMc to defend itself on yet a fourth front, LaPierre and Brewer,

enabled by the remaining NRA board members, appear intent on extorting their desired outcome

through a cocktail of vexatious litigation, Rambo-style media exploits, and strong-arm coercion

tactics. In sharp contrast to Plaintiff’s Amended Complaint, the facts supporting this Amended

Counterclaim show that AMc has been victimized by the machinations of LaPierre and

Brewer— not the other way around.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

B.      Third Party Action
        5.      The NRA’s lawsuit requires, in defense, an exposition of the fraudulent conduct

of LaPierre; his profligate misuse of NRA funds for personal and family benefit; his flaunting of


        2
           See e.g., news articles describing this recent frenetic activity and Brewer’s role: Non Profit News
Quarterly, (https://nonprofitquarterly.org/why-someone-should-make-the-NRA-into-a-tv-series; Washington Post,
https://www.washingtonpost.com/politics/how-a-hard-charging-attorney-helped.fuel-a-civil-war-inside-the-NRA);
https://www.nytimes.com/2019/08/22/us/politics/nra-guns-wayne-lapierre.html.

                                                      3
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19               Page 4 of 71 PageID 616


non- profit corporation law; and the reckless abandon with which he and his enabler Brewer have

run roughshod over the NRA Board of Directors and the NRA Foundation Board of Directors in

multiple respects (including failure to obtain prior board approval for his lawsuits against AMc

and firing the Board’s general counsel).

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.
       6.      Brewer was an odd but convenient choice for leading a scorched-earth attack on

AMc. Being related to AMc executives, he could be expected to trade personal information about

his father-in-law, Angus McQueen, which indeed occurred on at least one occasion 2018 when

Brewer was interviewing AMc employees. Now deceased, Mr. McQueen was, at the time,

fighting cancer and needing the full support, as well as the discretion, of his family. Instead,

Brewer partnered with LaPierre in an attempt to scapegoat someone who would be unable to

properly defend himself.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       7.      LaPierre will also be exposed individually for libelous statements against AMc,

his intentional interference with third-party NRA contracts, and the fraud he has perpetrated on

AMc, particularly with respect to NRATV. This lawsuit will reveal that the true driving force

behind LaPierre’s plan to scapegoat AMc is to not only deflect attention from his own

wrongdoing, but also to inflict maximum damage on AMc in retribution for its “disloyalty,”

apparently defined by LaPierre as an unwillingness to follow him blindly. It is LaPierre, with

Brewer’s assistance, whose artifice has caused AMc serious business and reputational injury, for

which he must now be held accountable.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.




                                               4
   Case 3:19-cv-02074-G Document 40 Filed 12/23/19                Page 5 of 71 PageID 617


          8.    This Amended Counterclaim and Third-Party Complaint seek to not only restore

AMc’s reputation, but to hold the NRA and LaPierre accountable for their reckless actions and

the profound collateral damage inflicted upon AMc as a result.

RESPONSE: Mr. LaPierre states that it lacks knowledge or information sufficient to form a

belief about the truth of the allegation about AMc’s motives in filing the Amended Counterclaim

and Third-Party Complaint in this case and, therefore, denies the allegation and also denies the

remaining allegations in this paragraph.


                                           II.   PARTIES


          9.    Counter-Plaintiff has appeared herein by contemporaneously filing this Amended

Answer, Amended Counterclaim, and Third-Party Counterclaim against Wayne LaPierre,

individually.

RESPONSE: No response is required.

          10.   Counter-Defendant has appeared herein and is before the Court for all purposes.

RESPONSE: Mr. LaPierre admits that the NRA has appeared in this case, but denies it is

“before the Court for all purposes.”

          11.   Third Party Defendant Wayne LaPierre is a resident of the State of Virginia who

may be served with citation at his place of business, 11250 Waples Mill Rd., Fairfax, Virginia

22030.

RESPONSE: Mr. LaPierre admits that he is a resident of the State of Virginia and that his place

of business is located at the specified address. The remaining allegations in this paragraph are

denied.




                                                  5
     Case 3:19-cv-02074-G Document 40 Filed 12/23/19                          Page 6 of 71 PageID 618


                                   III.    JURISDICTION AND VENUE

        12.        The counterclaims asserted herein include compulsory and permissive actions.

Venue is proper in the Northern District of Texas, Dallas Division.

RESPONSE: Mr. LaPierre admits that venue is proper in this district. The remaining allegations

in this paragraph are statements or conclusions of law to which no response is required.


                                       IV.    BACKGROUND FACTS

A.      Decades of Harmony Coincide with the Emergence of LaPierre.

        13.        For nearly four decades, AMc expertly served the NRA, helping the gun rights

organization navigate troubled political and societal waters as its principal communication

strategist and crisis manager. The beginning of the relationship followed NRA management’s

decision to completely outsource its public relations work to AMc. AMc effectively crafted the

NRA message and burnished its image as the most visible Second Amendment advocacy group

in the United States.

RESPONSE: Mr. LaPierre admits that for nearly four decades AMc served as the

communication strategist and crisis manager for the NRA but denies the remaining allegations in

the first sentence. Mr. LaPierre denies the allegations contained in the second sentence. Mr.

LaPierre admits that the NRA is the most visible Second Amendment advocacy group in the

United States but denies the remaining allegations in this paragraph.

        14.        LaPierre, a one-time Democratic legislative aide, began his NRA career in 1977

as a lobbyist. Described in news reports as “reserved” and “awkward,”3 he was seemingly ill-

suited to head what many describe as a strident advocacy group.                          Aside from his mild

personality, AMc personnel found him to be uncomfortable with AMc-developed branding


        3
            See e.g., https://www.thetrace.org/features/nra.financial.misconduct.ackerman.mcqueen.

                                                          6
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                           Page 7 of 71 PageID 619


programs such as “NRA Life of Duty,” a program created to tell stories about American military

and law enforcement professionals who defend the United States domestically and abroad.

LaPierre often exhibited defensiveness, possibly stemming from his lack of military service and

multiple deferments obtained during the Vietnam conflict. Even today, LaPierre knows little

about guns or how to actually use them.

RESPONSE: Mr. LaPierre admits that he is employed by the NRA since 1977. Mr. LaPierre

denies the remaining allegations in this paragraph.

       15.        In the wake of the tragedy at Sandy Hook in 2012, LaPierre personally sought to

avoid public scrutiny4 and to cease being the only voice of the organization. He turned to AMc,

which created the commentator program for that purpose. Within a short period of time, AMc—

at LaPierre’s request and with his approval—hired or contracted with several nationally recognized

talents whose job was to deliver hard-hitting commentary on Second Amendment and American

freedom issues. This marked the beginning of LaPierre’s personal involvement in assessing and

approving salaries and capabilities of those talents as, ultimately, those fees would be passed

through to the NRA.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       16.        LaPierre also tasked AMc to develop programs that would broaden NRA’s reach.

To that end, AMc developed the theme “Stand and Fight,” which became the banner brand for

the NRA. The NRA continues to use the theme today.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph, except Mr. LaPierre admits

that during his tenure as Executive Vice President and Chief Executive Officer of the NRA, the

NRA engaged AMc to help educate the public about the NRA’s Second Amendment mission.


       4
           LaPierre flew to the Bahamas during this time to avoid having to comment on Sandy Hook.

                                                       7
     Case 3:19-cv-02074-G Document 40 Filed 12/23/19                   Page 8 of 71 PageID 620


        17.    By contrast, certain offensive messaging which disgraced the NRA was created

by other vendors at LaPierre’s direction. For example, in 1994, LaPierre and his membership-

recruitment firm (not AMc) created the now infamous direct-mailer line, “jack-booted thugs.”

LaPierre routinely urged AMc to give him “more gasoline,” knowing that this kind of incendiary

advocacy would create notoriety for the NRA . . . and, of course, enhance his personal brand.

AMc refused all directives that, in its professional opinion, would bring harm to the NRA brand.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

        18.    Despite AMc’s efforts to appeal to a broader audience, LaPierre’s polarizing

rhetoric appeared to be taking its toll. In 2014, the NRA experienced funding problems, causing

LaPierre and the NRA Treasurer, Woody Phillips (“Phillips”), to travel to Dallas to announce a

budget cut for AMc during calendar year 2015.5 With the figurative stroke of a pen, LaPierre cut

funding for NRA Life of Duty, in the process neutering a valuable, patriotic, and profitable

program as well as funding for additional sponsored programming. When confronted about the

decision to cut programs that had active sponsors, LaPierre directed AMc to “fake it,” i.e., make

it appear that the NRA Life of Duty program and others remained robust despite the significant

funding loss. AMc refused the edict to “fake it,” and instead came up with creative alternative

concepts that would serve the NRA members with a smaller budget.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph and footnote 6.

B.      Agreed Protocols, Now Conveniently Ignored, Are Developed.

        19.    During     this   multi-decade    relationship,   the   parties   developed     working

arrangements, such as negotiating annual budgets covering a variety of tasks. LaPierre and

Phillips controlled the process, operating with full knowledge of line items. As projects were


        5
           Curiously, the costs cut were associated with NRA video channels; left untouched were many of
LaPierre’s and other NRA officials’ out-of-pocket expenditures.

                                                   8
   Case 3:19-cv-02074-G Document 40 Filed 12/23/19                             Page 9 of 71 PageID 621


initiated, invoices would issue, and payment would follow without complaint. LaPierre

participated in those negotiations and approved each annual budget.                        The NRA itself well

understood that keeping hourly time records as the basis of billing was not the contractual

measure of payment—AMc was paid for its results. Reflecting the understanding that strategy

and creative value are determined by outcome rather than an amount of time spent, the annual

budget developed and agreed upon by the parties was results-based in nature and determined by

the fair market value6 of each proposed objective. The type of time-based detail that the NRA

now claims to be missing had simply never been required.

RESPONSE: Mr. LaPierre admits that there was a “multi-decade relationship” with AMc, but

otherwise denies the allegations in this paragraph and in footnote 7.

         20.      LaPierre, with input from AMc CEO, Angus McQueen (“Angus”), directed that

these working arrangements be set in place. The entities’ senior officers, Phillips (NRA) and

Winkler and/or Montgomery (AMc) were involved in the negotiations and oversaw budgetary,

invoicing, and payment issues.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

         21.      The parties abided by these protocols steadfastly and without disagreement for

many years as the relationship grew. Budgets would be set for specific work, AMc sent an

invoice, the NRA paid the amount budgeted for the invoiced task, and AMc completed the

objective. The relationship between the organizations was harmonious and mutually beneficial,


          6
            AMc invoicing for services rendered consists primarily of “Fair Market Value” for services such as video
programming production for NRATV, video support, Freedom’s Safest Place production, Annual Meetings event
planning/coordination/execution, and America’s First Freedom print magazine production (all of which are listed on
the 2019 Approved Budget). Some additional services AMc provided consisted of specific talent/personnel,
employed by AMc specifically on NRA’s behalf. These personnel were identified individually to NRA, along with
their salary, a specified overhead factor for each, and a profit factor for each which concluded with a total for each
employee. These transparent and approved salary allocations were the basis of the billing for what NRA refers to as
“virtual employees,” not the amount of time and/or hours these employees spent working. Any services rendered
outside of the annual approved budget were approved by Woody Phillips (and later, Craig Spray).

                                                          9
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                         Page 10 of 71 PageID 622


as both parties grew into leaders in their respective spaces. Given the transparency and fairness

of the annual budgeting process, never in their long history did either party express mistrust of

the other side’s financial dealings—until political pressure on LaPierre began mounting, that is.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

C.      NRA Asks AMc to Front Activities; LaPierre’s Passion for Secrecy.

        22.      One of the defining characteristics of the NRA/AMc relationship was the

frequency with which LaPierre and others acting at his direction asked AMc to “front” activities

and expenses for the NRA. For example, AMc would engage third parties to perform work for

the NRA at LaPierre and other NRA officials’ request, pay for the work performed by those third

party(ies), and then submit an invoice for reimbursement by the NRA.                          These expense

reimbursements (as opposed to charges for work actually performed by AMc) amounted to

several millions of dollars annually.7 LaPierre’s rationale for running these expenses through

AMc: it was necessary for security and “discretion” reasons. In fact, on many occasions, he told

AMc that he didn’t trust his own accounting department within the NRA.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

        23.      LaPierre, beset by apparent paranoia and a passion for secrecy, adopted a

dictatorial, micromanagement style. He began displaying an obsession with privacy, distancing

himself from the public eye and exhibiting panic at the thought of public scrutiny. A t the same

time, he was heavily involved in the formulation of policy and protocols for dealing with third

parties, including vendors like AMc. Even NRATV, now the scourge of the NRA, was created

and expanded at the sole direction of LaPierre. Not only did he sign off on every performance

metric of NRATV, he extolled the success of NRATV in public speeches and made numerous

        7
          Press reports influenced by the NRA have incorrectly asserted that the NRA “paid” AMc $40 million in
2017. In fact, a substantial amount of the 2017 budget was spent on expensive national broadcast advertising and
talent AMc retained for NRA projects at the NRA’s request, specifically, at the request of LaPierre.

                                                      10
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                               Page 11 of 71 PageID 623


presentations to the Board of Directors in support of NRATV, which seem to have been

favorably received. One board member observed, “If you took a poll of most board members,

they’ll tell you they like NRATV.”8

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       24.           LaPierre repeatedly made two things clear: (1) he was the only person with

ultimate authority to speak for the NRA and direct the AMc relationship on behalf of the NRA,

unless he specifically designated someone in writing to perform that task; and (2) any expenses

he incurred, whether personally or through AMc, were legitimate NRA expenses, and therefore

subject to reimbursement to AMc. As AMc has now learned, LaPierre’s broad representations

regarding the legitimacy of his expenses were often false.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

D.     The Services Agreement.

       25.           Over the course of years, the parties formalized their working arrangements,

embodying their protocols in a “Services Agreement,” the first of which they executed in 1999.

The latest version was updated in 20179 and amended in 201810 to confirm the protocol for the

hiring, compensation, and reimbursements due to AMc under employment agreements involving

North and Dana Loesch (“Loesch”). At the NRA’s request, through LaPierre, AMc formally

employed both of these individuals as “talents” for NRATV, the ambitious digital broadcast

network created, staffed, and administered in its most recent form (at LaPierre’s request) by

AMc.




       8
           http://www.wsj.com/articles/nra.files.suit.against.ad.agency.in.rift.with.key.partner.
       9
           Ex. A.
       10
            Ex. B.

                                                          11
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 12 of 71 PageID 624


RESPONSE: Mr. LaPierre admits that the parties entered into a Services Agreement in 1999

and 2017, and that the 2017 Services Agreement was amended in 2018, but otherwise denies the

allegations in this paragraph.

       26.        The Services Agreement also contained other key clauses related to the duties

imposed upon AMc to maintain the confidentiality of the NRA’s sensitive information, a

provision designating the sole NRA authority for communicating with and issuing directives to

AMc, and numerous other substantive provisions, which the NRA’s Amended Complaint has

now placed at issue.

RESPONSE: Mr. LaPierre states that the Services Agreement is a document that speaks for

itself, and otherwise denies the allegations in this paragraph.

   i. Termination and Reimbursement Provisions.

       27.        The 2018 Amendment contains two provisions expressly designed to protect AMc

in the event of its expiration or termination of that agreement. First, the NRA was required to

secure and post a $3,000,000.00 letter of credit for AMc’s benefit to secure payment of

outstanding invoices over 30 days old.11 Second, “all non-cancellable” contracts entered into

between AMc and third parties for the benefit of the NRA, including the North and Loesch

contracts (referred to therein as the “AMc Third Party NRA Contracts”), obligated the NRA to

pay the “compensation payable” under the Third Party NRA Contracts.12

RESPONSE: Mr. LaPierre states that the 2018 Amendment is a document that speaks for itself,

and otherwise denies the allegations in this paragraph.

       28.        The 2018 Amendment was significant for other reasons as well. As described

herein, LaPierre on multiple occasions lauded AMc’s work on NRATV, including during a

       11
            Ex. B ¶ 2.
       12
            Ex. B ¶ 3.

                                                 12
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                  Page 13 of 71 PageID 625


meeting in Dallas on October 11, 2018. Starting at that meeting and continuing over the next

two months, LaPierre approved NRATV for the 2019 budget year, including Dan Bongino’s

$1.5 million contract (which Mr. Bongino ultimately turned down). As he had done in May

2018 when the 2018 Amendment was signed, LaPierre voiced his continuing support for AMc’s

work and the performance of commentators like North and Loesch. These statements, like the

written commitment to reimburse AMc for North and Loesch’s salaries, were false, were known

by LaPierre to be false when made, and were relied upon by AMc, resulting in damages.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       29.        Under the 2017 Services Agreement and the 2018 Amendment, the NRA has the

contractual ability to terminate the Agreement at any time with 90-days’ notice. The termination

of the Services Agreement triggers Sections XI.B, D, E, and/or F, under which the NRA will

owe AMc termination payments, which are currently estimated to approach thirty-five million

($35,000,000) in severance payments and other termination fees.

RESPONSE: The NRA/Mr. LaPierre states that the referenced documents speak for themselves,

and otherwise denies the allegations in this paragraph.

   ii. Authorized Contacts.

       30.        Additionally, Section IX of the Services Agreement provides as follows:

                  AMc is authorized to act upon written communications received
                  from the NRA Executive Vice President or his designee. He or his
                  designee are the only persons within NRA who have the actual
                  authority to issue such communications.13

RESPONSE: Mr. LaPierre states that the Services Agreement is a document that speaks for

itself, and otherwise denies the allegations in this paragraph.




       13
            Ex. A, Section IX (emphasis added).

                                                  13
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 14 of 71 PageID 626


       31.      At all relevant times, LaPierre was (and remains) the NRA Executive Vice

President. As the Executive Vice President, only LaPierre or his designee could demand that

AMc provide access to any information or documents to anyone, including the NRA itself.

RESPONSE: Mr. LaPierre admits that Mr. LaPierre is the NRA Executive Vice President. Mr.

LaPierre denies the remaining allegations in this paragraph.

       32.      Pursuant to Section IX of the Services Agreement imposed by the NRA, AMc

could act only if it received a “written communication” from LaPierre or his designee. By like

token, only LaPierre could designate persons “within NRA” who have the actual authority to

issue directives to AMc relative to the request for, or release of, documents. For this reason,

certain document demands from other sources purporting to act on behalf of the NRA were

unauthorized and therefore invalid under the Services Agreement.

RESPONSE: Mr. La Pierre states that the Services Agreement is a document that speaks for

itself and otherwise denies the remaining allegations in this paragraph.

E.     NRATV: LaPierre’s Brainchild.

       33.      NRATV, now assailed by the NRA as an “abject failure” and a “failed endeavor,”

has been anything but. Officially launched as a full network production featuring gun-related

topics, political commentary, and other NRA-friendly topics, it had its actual beginnings in the

early 1990’s.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       34.      The network’s earliest iteration featured a spokesperson, Ginny Simone,

providing monthly reports on VHS for the NRA Board of Directors. That evolved into Ginny

Simone Special Report Video Magazines in 1996, then expanded as follows:

       2000: NRA Live Launch



                                                14
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 15 of 71 PageID 627


       2004: NRA News Launch, including the debut of “Cam & Co.,” the NRA’s first talk
       show host

       2010: NRA Life of Duty Network Launch

       2012: NRA Women Network Launch

       2014: NRA Freestyle Network Launch

       2015: Super Channel Launch under NRA News

       2016: NRATV Official Launch

RESPONSE: Mr. LaPierre admits that NRALive.com was accessible online in 2000, that NRA

News launched in 2004, that the NRA Life of Duty Network was accessible online in 2010, that

the NRA Women Network was accessible online in 2012, that the NRA Freestyle Network was

accessible online in 2014, and that NRATV launched in 2016. Mr. LaPierre lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph and therefore denies them.

       35.     Throughout NRATV’s evolution, AMc developed and administered the network’s

content (subject to NRA approval) and hired its high-profile talent (at NRA’s request with salary

and other costs reimbursed and payment “guaranteed” by the NRA). NRATV was featured by

the NRA to its members and directors as one of its proudest and most successful projects. Each

annual budget increased the agreed-upon amounts dedicated by the organization to what became

its proprietary flagship. Each budget also received board approval.

RESPONSE: Mr. LaPierre admits that AMc developed and administered NRATV’s content

including hiring talent but otherwise denies the remaining allegations in this paragraph.

       36.     Indeed, LaPierre, during his frequent visits to Dallas and other locations to meet

with AMc personnel and discuss NRATV analytics from 2016 to 2018, repeatedly told AMc




                                                15
     Case 3:19-cv-02074-G Document 40 Filed 12/23/19                          Page 16 of 71 PageID 628


personnel how well the network was performing and that the NRA would continue its support,

financially and otherwise.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

F.       NRATV as a “Super Channel” with Political Clout.

         37.        Throughout 2015, AMc worked to create both the “Super Channel” and

“Freedom’s Safest Place.” The so-called “Super Channel” would be streamed online, and

“Freedom’s Safest Place” would be on the “Super Channel” and on national television.

RESPONSE: Mr. LaPierre lacks knowledge or information sufficient to form a belief about the

truth of the allegations and therefore denies them.

         38.        When Donald Trump (“Trump”) became the Republican presidential nominee

front-runner heading into the NRA convention in 2016, it became clear that the NRA needed to

support his campaign, given the alignment between his base and the NRA’s base. LaPierre

bristled at the thought of openly supporting Trump so early.                       He continued his cynicism

regarding Trump during the entire presidential election, noting on multiple occasions that he did

not believe Trump could win. In the fall of 2016, LaPierre approved new live programming to

launch under the new brand NRATV that he believed would be crucial during what he

anticipated would be a Hillary Clinton presidency.

RESPONSE: Mr. LaPierre admits that the NRA supported President Trump’s presidential

campaign. Mr. LaPierre denies the remaining allegations in this paragraph.

         39.        Despite LaPierre’s negativity regarding Trump’s candidacy, the NRA, with the

advantage of Chris Cox’s14 relationships, placed their support behind Trump. Freedom’s Safest

Place ads had become an impressive success for the organization. They were routinely used to



         14
              Former Executive Director of NRA Institute for Legislative Action and Chief Lobbyist.

                                                          16
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                        Page 17 of 71 PageID 629


solicit high donor donations, and they aired throughout the 2016 election. Once Trump became

President, LaPierre routinely referred to the Trump presidency as the “Trump slump”15 and opted

to use Freedom’s Safest Place to continue to solicit donations throughout 2017 and into 2018

while keeping the ads running on Fox News.

RESPONSE: Mr. LaPierre admits that the NRA supported President Trump in the 2016

Presidential election, but otherwise denies the allegations in the first sentence. Mr. LaPierre

admits that the NRA ran “Freedom’s Safest Place” advertisements around this time period but

denies the remaining allegations in the second sentence. Mr. LaPierre denies the allegations in

the third and fourth sentences.

        40.     In the successful deployment of broad messaging about freedom that resonated

with the NRA’s constituency, LaPierre sought to increase NRATV’s live presence. He

personally courted Loesch to join the channel full-time. Her show launched in 2018 right after

the tragedy in Parkland, Florida.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

        41.     Loesch appeared on the CNN Town Hall instead of LaPierre, and he routinely

confirmed that her appearance was a huge success, helping the NRA to raise millions of dollars.

What’s more, NRATV was going live multiple times throughout the day with messaging

intended to counter the narrative coming from gun control groups. In one monetization effort,

NRATV was able to generate almost $500,000 in a matter of some 35 days, the bulk of which

occurred over a ten-day period.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.




          15
             The “Trump slump” is LaPierre’s reference to the decrease in NRA membership revenue caused by the
lack of a “common enemy,” “threat,” or other fear-based drivers of NRA membership.

                                                     17
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 18 of 71 PageID 630


       The following graphic illustrates the successful fund-raising effort:




RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

G.     LaPierre Fails to Calm Stormy Seas.

       42.    In the wake of Parkland, the NRA was becoming more and more publicly (sic)

vilified. Much of the executive leadership became extremely agitated about impending

investigations. Tension mounted. Threats took the form of “forensic accounting teams taking

over whole floors in New York City to bury the NRA” and “the loss of all the organization’s

insurance.”

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.




                                                18
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                            Page 19 of 71 PageID 631


        43.        Seeking to stabilize his rudderless ship, and with repeated resignation threats from

Pete Brownell,16 LaPierre personally recruited North to become the next president of the

organization and appear on NRATV. North had been doing pro bono work for the NRA ever

since the launch of NRA Life of Duty. North was also one of the most effective voices in the

Freedom’s Safest Place campaign. Everything culminated at the 2018 Dallas Annual Meetings

where AMc representatives had multiple meetings with Phillips,17 Steve Hart,18 and LaPierre to

discuss North’s contract as well as the announcement of his presidency. Amidst the mounting

political pressure, the North presidency provided the NRA with much needed stability and

increased public respect.

RESPONSE: Mr. La Pierre admits that Mr. LaPierre had certain meetings with Oliver North,

but denies the remaining allegations in this paragraph.

        44.        Despite North’s short-lived stabilizing effect, AMc began to have serious

concerns about the NRA’s direction under LaPierre’s leadership. First was the Carry Guard

debacle. Originally an admirable concept intended to fill a gap in the NRA’s portfolio of

member services, Carry Guard was designed to provide concealed-carry insurance and firearms

training for its subscribers. AMc was hired to develop the training component and to provide

public-relations and branding services for the program.19                     However, it was the NRA’s

responsibility, led by Josh Powell (“Powell”),20 to develop and administer the entire Carry Guard

program, including the insurance portion.


        16
             President of NRA Board of Directors at that time.
        17
             Treasurer of NR at that time.
        18
             General Counsel of NRA Board of Directors at that time.
         19
            AMc engaged multiple third-party contractors consisting of elite special operations personnel to develop
training programs that the NRA believed it could not do on its own.
        20
           At AMc’s insistence, Powell was eventually removed from contact with AMc employees due to his
sexual harassment of an AMc employee.

                                                          19
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 20 of 71 PageID 632


RESPONSE: Mr. LaPierre admits that the Carry Guard program was designed to provide

concealed-carry insurance and firearms training for its subscribers. Mr. La Pierre denies the

remaining allegations in this paragraph.

       45.        On multiple occasions, the program’s mismanagement was made obvious. For

example, Powell tried to convince the NRA to acquire USCCA, the leading competitor in the

space, going so far as to enter into negotiations with the USCCA president entirely without

approval from the NRA Board. Powell appeared to be freelancing—a prospect that, from AMc’s

perspective, boded poorly for the ultimate success of the project. Moreover, in meetings with

AMc, Powell seemed generally dismissive of the training component of the program and kept

referring to Carry Guard as nothing but an “insurance scheme.” AMc, however, wanted nothing

to do with a “scheme.” As Powell pressed forcefully to launch a premature program, AMc

expressed reservations about promoting anything that the NRA would be unable to deliver as

promised. This created the first visible signs of schism in the relationship, with Powell upset that

AMc would not follow his direction.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       46.        The next issue that started to unfold was the Russia investigation by the NRA.

Initially, the NRA asked an experienced contractor, Elaine Lammert,21 to lead the internal

investigation. But quickly, she was stonewalled. NRA officials even implied that they were

more concerned with hiding the facts of the investigation than with bringing the entire story to

light. AMc wanted nothing to do with those at the NRA who were trying to stifle the truth. The

extent to which the NRA was willing to prioritize the personal protection of LaPierre and other




       21
            Former Deputy General Counsel for the FBI.

                                                         20
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 21 of 71 PageID 633


members of the Board—a whitewash effort the organization is stridently pursuing even today—

was becoming evident to AMc.

RESPONSE: Mr. La Pierre denies the allegations in this paragraph.

       47.     It is against this backdrop of chaos that the NRA still needed AMc to do its

increasingly important job of managing the public-facing brand, while the NRA scrambled to

protect itself from what appeared to the outside world to be a massive case of mismanagement.

AMc’s disagreement with the NRA’s rollout and administration of the Carry Guard program and

issues such as AMc’s vocal objection over how the Russia investigation was handled became

additional “grist for the mill” of retaliation led by LaPierre.

RESPONSE: Mr. LaPierre denies the allegation in this paragraph.

H.     The NRA: Wayne’s World.

       48.     From its founding in 1871, the NRA grew to become a respected and powerful

voice for Second Amendment rights in America. Then came Wayne LaPierre. Now built on the

unstable foundation of LaPierre’s personality, today’s NRA bears little resemblance to its earlier

incarnations. As the lawsuits against AMc and others have continued to unfold, it has become

clear that LaPierre himself is his first priority, as opposed to the Second Amendment.

RESPONSE: Mr. LaPierre admits the allegations contained in the first sentence of this

paragraph. Mr. LaPierre denies the remaining allegations in this paragraph.

       i.      Personal Spending: Party On.

       49.     Throughout his tenure with the NRA, LaPierre has routinely used third-party

vendors like AMc to conceal his penchant for personal spending, seemingly with the NRA’s

blessing. By establishing an annual line-item budget for pass-through expenses, he created a

veritable black hole for unchecked spending that, in turn, appeared to be a legitimate vendor

expense for purposes of NRA records.

                                                  21
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 22 of 71 PageID 634


RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       50.     AMc has discovered that some of LaPierre’s out-of-pocket expenses reimbursed

to AMc by the NRA, which were both requested and approved by LaPierre, appear to be

personal in nature: a $5,000 monthly rental for an apartment to be used by a female NRA intern;

a retainer for a travel agent who was facilitating personal travel for LaPierre and his family; and

the use of an AMc credit card by LaPierre and other NRA employees for LaPierre’s personal

benefit. In theory, the backup documentation for many of these charges should still be in

LaPierre’s possession.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       51.     AMc first became suspicious of LaPierre’s misuse of funds when AMc was asked

to facilitate and help structure the financing of a personal home for LaPierre and his wife.

Ostensibly for “safety” reasons, LaPierre began looking for a home where he would be better

protected than his current residence. As the search expanded, LaPierre passed over numerous

safe housing options in favor of a $6 million mansion with no greater safety benefits. At that

point, AMc refused to continue participating in the house transaction.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       52.     Upon information and belief, other vendors are being protected who are willing to

hide LaPierre’s spending. AMc became a target only after refusing to allow for these pass-

through line-items in the parties’ most recent annual budget. Indeed, other service providers and

board members who challenged LaPierre’s use of funds have now also been pushed out and

attacked by the NRA as “co-conspirators.”

RESPONSE: Mr. La Pierre denies the allegations in this paragraph.




                                                22
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                             Page 23 of 71 PageID 635


         53.      LaPierre has also structured certain “back-scratching” relationships to siphon

money to pet projects that the NRA would otherwise be prohibited from contributing to. Upon

information and belief, the NRA makes charitable contributions to a third-party charity, who in

turn donates that money to Youth for Tomorrow, an organization for which LaPierre’s wife,

Susan LaPierre, acted as President.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

         ii.      “Funny Money”: Filling the Coffers.

         54.      In order to continue supporting LaPierre’s spending habits, the NRA had to

continue fundraising successfully.           To artificially boost these efforts, LaPierre intentionally

misled members using fear-based promotions designed to drive donations. For example, the

NRA’s recent plea for donations to fight Andrew Cuomo (citing the danger of losing its

insurance), or claims that the NRA was “going out of business,” were intentionally misleading to

drive donation and membership dollars. AMc likewise refused to be a part of any promotion or

publicity stunt that was misleading to NRA members.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

         55.      LaPierre also boosted NRA revenue through the creation of shell programs that

the NRA never had any intention or meaningful ability to execute (or execute competently).

Examples of these programs include Carry Guard and School Shield.22                              By appealing to

members’ hearts or promising benefits that were never delivered, the NRA raised millions of

dollars of “funny money”—LaPierre’s affectionate term for brand sponsorship funds.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

         22
            School Shield was developed in the wake of the Sandy Hook tragedy in 2012. The goal was to provide
schools, through grants from the NRA, with threat assessments to determine the school’s vulnerability, prepare a
plan to make schools more secure, and help locate qualified armed safety officials. Although this program raised
millions of dollars, it was little more than a media stunt. By the end of 2014, School Shield had issued a paltry five
(5) grants. After North became President in 2018, he demanded that the NRA “make it real.”

                                                         23
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                         Page 24 of 71 PageID 636


       iii.       Wasteful Litigation: The Best Defense Is a Good Offense.

       56.        Sometime in early 2018, LaPierre became preoccupied with going to jail, a fact

that alarmed AMc given the frequency with which he reiterated this concern.                           This is

approximately the time when Brewer and his law firm entered the picture. In a clear effort to

deflect attention from the potential discovery of LaPierre’s pervasive misuse of member funds,

LaPierre and Brewer initiated numerous lawsuits around the country—each making its own

media splash and presenting an opportunity for LaPierre to paint the NRA as an innocent victim

of someone else (which, as a bonus, also drives donation dollars). LaPierre and Brewer actually

agreed upon this specific plan, as shown in an excerpt from the Brewer Fee Agreement, where

Brewer was hired to perform services—

       —in connection with litigation and strategic needs arising from the termination or
       potential termination of key corporate relationships by contract counterparties in
       response to political pressure.23

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       57.        As the lawsuits exploded, so did legal fees payable to the Brewer Firm.

RESPONSE: Mr. LaPierre admits it pays legal fees to the Brewer firm, but otherwise denies the

allegations and characterizations in this paragraph.

       iv.        Wayne’s Way or the Highway.

       58.        Throughout the last year, the NRA has seen the exodus of once-devoted board

members, legal counsel, chief lobbyist, North (the Board’s President), and longtime vendor,

AMc—each dedicated to defending the Second Amendment, each unwilling to blindly follow

LaPierre, and each attacked as “conspiring” against LaPierre. It has become clear to many




       23
            Ex. C (April 18, 2019 Correspondence from North to NRA Board of Directors) (emphasis added).

                                                      24
     Case 3:19-cv-02074-G Document 40 Filed 12/23/19                          Page 25 of 71 PageID 637


within the NRA that LaPierre does not truly care if board member are devoted to the Second

Amendment—he cares if they are devoted to him.

RESPONSE: Mr. LaPierre admits that the persons and entities mentioned above are no longer

employed by or associated with the NRA. Mr. LaPierre denies the remaining allegations in this

paragraph.

I.       Litigation Abuse.

         59.        Beginning spring of 2018, AMc learned that the NRA had hired Brewer. The

retention of Brewer was baffling given his long history of supporting anti-gun proponents and

members of the Democratic Party, including Beto O’Rourke (a proponent of gun confiscation),

Hillary Clinton, and Barack Obama. It was even more puzzling in light of Brewer’s familial

relationship with Angus McQueen (Brewer’s father-in-law) and Revan McQueen (brother-in-

law).24 It also began an onslaught of “scorched earth” tactics.25 Since his entry onto the scene,

Brewer and his firm, with the approval of LaPierre, has filed no less than eight lawsuits, four of

which (including the instant case) are directed against AMc. Three of the cases against AMc

now reside in state court in the City of Alexandria, Virginia, and among other claims involve

mutual charges of breach of the Services Agreement. The fee agreement between Brewer and

LaPierre, supposedly on behalf of the NRA, predicted litigation in precisely this manner.

RESPONSE: Mr. LaPierre admits that Angus McQueen and Revan McQueen are Brewer’s in-

laws. As mentioned above, Mr. LaPierre admits that the NRA has filed several lawsuits,

including the three lawsuits against AMc relating to its breach of the Services Agreement, among




         24
            Recognizing the deeply personal information involved, and to obviate any exploitation of the family
relationship, AMc raised this conflict and ultimately had Brewer replaced as direct AMc contact.
         25
              https://www.washingtonpost.com/politics/how.a.hard.charging.lawyer.helped.fuel.a.civil.war.

                                                          25
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                              Page 26 of 71 PageID 638


other things, which have been consolidated into a single proceeding in state court in Virginia.

Mr. LaPierre denies the remaining allegations in this paragraph and in footnote 25 and 26.

         60.         In addition, Brewer has filed suit against the Governor of New York, Andrew

Cuomo, and its chief insurance regulator; the Lockton Companies, designer of Carry Guard

insurance, which has now been found to be in violation of New York and at least one other

state’s laws; Col. North, in the Supreme Court of New York; New York Attorney General,

Letitia James; and a lawsuit against the City of San Francisco.

RESPONSE: Mr. LaPierre admits that the NRA filed suit against the Governor of New York

and related state entities, and separately, against the City of San Francisco, on First Amendment

grounds. Mr. LaPierre admits that the NRA filed suit against the Lockton Companies. Mr.

LaPierre admits that the NRA filed suit against North. Mr. LaPierre admits that the NRA filed a

lawsuit against the New York Attorney General. Mr. LaPierre denies the remaining allegations in

this paragraph.

         61.         When Brewer entered the scene in early 2018, Brewer entered the scene offering

the NRA legal services while vying for the public relations work then being handled by AMc.

Brewer is now using his hallmark (yet ethically questionable) “Rambo tactics” to target his

family’s business.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

         62.         In addition to his “truth neutral”26 legal services, Brewer promotes his law firm as

one that also offers public-relations services in house. Contemporaneous with Brewer’s attacks

on his in-laws’ public relations firm, Brewer published a legal article advocating that public

relations services should be performed by law firms (instead of firms like AMc):

         26
               See    https://www.texastribune.org/2019/09/19/dallas-lawyer-william-brewer-iii-helped-fuel-civil-war-
inside-nra/.

                                                          26
     Case 3:19-cv-02074-G Document 40 Filed 12/23/19                        Page 27 of 71 PageID 639


As many clients realize, crafting a public narrative can no longer fall solely under the purview of

public relations agencies or a corporation’s in-house communications department.


                    According to recent press reports, the legal community has
                    awakened to the “new” normal: issues and crisis management
                    should be a fundamental component of any high-stakes advocacy
                    plan. There are many advantages for clients when that function is
                    managed by law firms.27

RESPONSE: Mr. La Pierre denies the allegations in this paragraph but admits that footnotes 27

and 28 refer to published materials.

         63.        According to numerous reports, over the course of approximately one year, the

Brewer Firm has billed the NRA $24 million (a number that has since grown), translating to

(according to one report) some $97,000 per day.28

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

J.       Ouster of AMc: The Plan is Formalized

         64.        It appears that LaPierre set out on the course to eliminate AMc as a principal

vendor to the NRA sometime in early 2018. Brewer and the Brewer Firm have actively assisted

LaPierre in that endeavor. Indeed, comments made by LaPierre to AMc officials reveal that

LaPierre believes he is simply acting as, what LaPierre has characterized, “a pawn in Brewer’s

game of chess.”

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

         65.        As stated, the Brewer Fee Agreement, dated March 2018, summarizes the services

to be rendered for the NRA: “litigation and strategic needs arising from the termination . . .




         27
        See Excerpts from William A. Brewer III, Advocacy as Art: Lawyers Must Engage in Issues and Crisis
Management, TEXAS LAWYER (May 6, 2019).
         28
              See e.g., http://www.washingtonpost.com/politics/nascar.owner.resigns-from-NRA-board.

                                                         27
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                         Page 28 of 71 PageID 640


of key corporate relationships . . . in response to political pressure.”29 A fair reading of this

excerpt reveals a dramatic truth never shared with AMc and in fact guarded by LaPierre and

Brewer: Brewer was hired to assist in terminating, including via litigation, AMc’s long-tenured

relationship with the NRA, well before any allegations of misconduct existed. This discovery

has helped explain the NRA’s abrupt change in attitude towards AMc, and its chameleon-like

change from friend to foe.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph and refers Defendants to its

response to paragraph 56.

        66.        The Brewer Firm’s Fee Agreement reveals another truth as well: LaPierre was

intent on severing ties with AMc as early as the spring of 2018, no doubt because AMc had

begun to question directives received from LaPierre, along with the adversarial nature of his

demands, and because of AMc’s unwillingness to accommodate some of those demands—long

before most of the acts underlying the NRA’s claim against AMc. These included AMc’s refusal

to participate in LaPierre’s plea for donations from members under the false guise of a

“shutdown.”30 Unbeknownst to AMc, LaPierre was already plotting litigation against AMc in

September 2018, consistent with that express objective in the Brewer Fee Agreement.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph and in footnote 31 and refers

Defendants to its response to paragraph 56.

        67.        LaPierre’s actions during the entirety of 2018 and into 2019, wherein he

repeatedly represented to AMc personnel that: (1) NRATV would continue to be funded; (2) the

NRA would continue to reimburse AMc for its third-party contracts; and (3) the NRA was

        29
             Ex. C (emphasis added).
        30
            Ex. D (March 4, 2019 NRA Notice of Shutdown). Not only did the NRA not shutdown, but despite
whatever financial woes LaPierre may have concocted, recent NRA tax filings reveal that LaPierre’s compensation
actually increased in 2018 by 55% to $2.2 million.

                                                      28
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                Page 29 of 71 PageID 641


committed to working through issues raised by the Brewer Firm, were false statements of fact.

LaPierre and others within the organization knew such statements to be false when made. AMc

relied upon these repeated assurances and continued to make financial commitments (including

the North Contract) in reliance thereon.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

K.     Brewer Supplants AMc in its Work for the NRA.

       68.     Over the course of several months, beginning with Brewer’s retention and

consistent with the recently publicized engagement letter, the NRA took an increasingly

aggressive stance against its long-time vendor, first insisting on information that had never been

a source of controversy in the past; insisting on documents that had never been required in the

parties’ dealings; demanding justification for its pricing, which had long-since been preapproved

in annual budgets by the NRA and LaPierre; demanding interviews of AMc personnel; and

conducting three separate audits (one of which lasted longer than one week), purportedly under

auspices of the Services Agreement.

RESPONSE: Mr. La Pierre admits that the Association conducted an investigation into the

propriety of the AMc’s business practices, as alleged in the First Amended Complaint. Mr.

LaPierre denies the remaining allegations and mischaracterizations in this paragraph.

       69.     LaPierre set out to destroy the NRA’s relationship with AMc by using vexatious

litigation in order to oust AMc in favor of the Brewer Firm’s public-relations/crisis-management

advocacy. Indeed, the Brewer Firm has now supplanted AMc as the NRA’s public relations lead

communication strategist. According to LaPierre, Brewer, his new PR manager, is going to

“keep him out of jail” as the pressure on the NRA has continued to mount under demands for

greater transparency into the NRA’s financial management.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

                                               29
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                               Page 30 of 71 PageID 642


L.      Smoke and Mirrors: Pretexts for Termination.

        70.        Throughout its cavalcade of litigation, the NRA has spun several false narratives

in a bad-faith attempt to create the appearance of a valid reason for terminating the Services

Agreement, thereby escaping the contractual consequences of termination.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

        71.        Paragraph XI.C of the Services Agreement speaks to these consequences:

                   This Services Agreement may be terminated by NRA immediately
                   upon written notice if: (1) AMc fails to diligently and in good
                   faith perform any of its obligations contemplated hereunder;
                   (2) AMc breaches any term, promise or covenant
                   hereunder . . .31 If NRA so terminates the Services Agreement,
                   NRA shall have no obligation to make payments except that
                   NRA shall, pursuant to Section III [that section dealing with
                   ordinary course or special assignment payments] reimburse AMc
                   for expenses incurred up to the date of said notice of termination.
                   (Emphasis added).

RESPONSE: The Services Agreement is a document that speaks for itself. Mr. LaPierre denies

the remaining allegations in this paragraph and in footnote 32.

        72.        Thus, by creating the false appearance of one of these breach events, the NRA

stood to avoid the many millions of dollars it would otherwise owe—and in fact owes—to AMc

in the form of severance and cancellation fees, as well as an unliquidated “Termination Fee”

described in Section XI.F of the Services Agreement.32

RESPONSE: The Services Agreement is a document that speaks for itself. Mr. LaPierre denies

the remaining allegations in this paragraph.


        31
             Other breach/default events not relevant to the current action have been omitted.
        32
            “In consideration of the dedication of a substantial number of personnel and resources to provide the
services under this Agreement (and the necessity to maintain such staffing levels and resource allocations to enable
AMc to continue to provide such services upon any renewals hereof), the NRA agrees to pay AMc a fair and
equitable termination fee to compensate it for the inevitable severances and other reasonable costs incurred in
conjunction with such expiration or termination. Such termination fees shall be negotiated in good faith by the
parties and paid to AMc no later than the last day of this Agreement.” Ex. A, Section XI.F (Services Agreement).

                                                           30
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 31 of 71 PageID 643


       73.       Once AMc was chosen to become the NRA’s “fall guy” in its impending media

and legal debacle, the Services Agreement with AMc would of course need to be terminated,

thus requiring a false pretext for both termination and subsequent litigation. The NRA quickly

began weaving narratives that AMc had failed to perform “its obligations under the contract” or

had breached one or more “term, promise or covenant” under the Services Agreement. The

following subparagraphs describe these false narratives in greater detail.

RESPONSE: The Services Agreement is a document that speaks for itself. Mr. LaPierre denies

the remaining allegations in this paragraph.

       i.        The “Amendments” to New York Not-for-Profit Law.

       74.       As a preliminary matter, the Amended Complaint asserts that changes in

New York nonprofit laws were the motivation for the NRA’s requests for documents and audits

of AMc’s financial records.33 This argument is a red herring: the “recent” changes in the rules

occurred in 2014, and those changes did not alter the longstanding requirement that the NRA’s

Board carefully consider related-party contracts as a non-profit incorporated in New York State.

RESPONSE: Mr. LaPierre states that Defendants mischaracterize the First Amended Complaint

and therefore denies that allegation. Mr. LaPierre also denies the remaining allegations, which

purport to be a statement of the law of New York and associated legal conclusions to which no

response is required.

       75.       Effective July 1, 2014, the New York Non-Profit Revitalization Act amended the

N-PCL, including the provisions governing related-party transactions and conflict of interest

policies. Further amendments to those provisions were made in 2015 and 2016. However,




       33
            Amended Complaint ¶ 47.

                                                31
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19               Page 32 of 71 PageID 644


New York law has contained specific rules regarding related-party transactions, which rules have

been in place since at least 1970.

RESPONSE: Mr. LaPierre admits the allegations in the first and second sentences of this

paragraph. Mr. LaPierre also states that no response is required as to the third sentence of this

paragraph, as it contains a legal conclusion.

       76.     NRA’s compliance (or lack thereof) with the related-party-transaction rules rests

squarely on the NRA itself.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph allegation.

       77.     AMc has complied with all of the NRA’s properly authorized requests to review

AMc’s books and records. AMc in no way has impaired the NRA’s ability to fulfill its duties

with respect to its own related-party transactions or any other duty required under New York

law.

RESPONSE: Mr. La Pierre denies the allegations in this paragraph.

       ii.     The Document Demand.

       78.     Beginning in May 2018, AMc began receiving “demands” for various documents

by persons purporting to be acting on behalf of the NRA. However, the NRA often failed to

abide by the contractual requirement to communicate directives to AMc through Executive Vice

President (LaPierre) or his formally declared designee as required by Section IX of the Services

Agreement. In response to document demands, AMc repeatedly responded that the NRA was

not following the requirements of the Services Agreement and that the demands issued to AMc

were improper and ineffective.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       79.     Moreover, the NRA has historically conducted annual audits of its vendors. AMc

has openly provided NRA access to financial and other information (including pricing) to NRA

                                                32
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                Page 33 of 71 PageID 645


accountants and officers, including the Treasurer, Chief Financial Officer, and Board Legal

Counsel, on an annual basis. These true audits have been conducted almost yearly without

complaint or adverse findings by the NRA for more than twenty-five years. However, on several

occasions, LaPierre would specifically instruct AMc not to disclose certain information to certain

auditors, such as Rick Tedrick in the NRA accounting department. Naturally, directives like this

presented a conflict for AMc, who both desired to comply with the Services Agreement and with

the auditors.

RESPONSE: Mr. LaPierre admits that it has conducted annual examinations of its vendors. Mr.

LaPierre denies the remaining factual allegations of this paragraph.

       80.      NRA had three to six auditors in AMc’s Oklahoma City office reviewing AMc

files, records, and documents for approximately nine (9) days in February 2019. Another auditor

examined the records of AMc in November 2018 for an entire day. These audits were preceded

by another “audit” in September 2018 by the Brewer Firm, a process AMc complied with in

good faith.

RESPONSE: Mr. LaPierre admits that individuals reviewed AMc files, records, and documents

and that these efforts were part of its ongoing investigation of AMc, which undertook efforts to

obstruct and delay, and otherwise acted unreasonably, as alleged in the First Amended

Complaint.

       81.      At no time did the auditors claim to AMc that documents were withheld from

review. It is AMc’s understanding that even LaPierre himself does not believe any documents

requested by the auditors/examiners were deliberately withheld by AMc.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph and notes it is difficult to

determine if documents that you have a reasonable basis to believe exist are in fact being



                                                33
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                Page 34 of 71 PageID 646


withheld by AMc when AMc assures you they are not and they are best situated to know if they

are in possession of such documents or if they do not exist given that they control the documents.

       82.     John Frazer (“Frazer”), the NRA’s general counsel, twice expressed his gratitude

for AMc’s compliance with the NRA audit: first, in an email on March 4, 2019, and again on

March 25, 2019. Frazer also characterized the NRA audit of AMc as “productive” in a letter to

AMc counsel on March 14, 2019.

RESPONSE:Mr. LaPierre states that he lacks sufficient information or belief as to the truth of

these allegations and, therefore denies them.

       83.     AMc has complied with every authorized demand for examination of its

documents, and the NRA’s allegations to the contrary are nothing but an attempt to manufacture

the appearance of a contractual breach.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       iii.    The Confidentiality Provision.

       84.     The NRA has also made unsubstantiated and ambiguous claims of “leaks” to the

press by AMc, or someone acting on its behalf. The NRA’s claims are replete with words like

“malicious” and “defamatory” but otherwise thin in substance, whether with respect to the

content of the leak, the identity of the person who may have been the leak, or any damage

sustained by the NRA as a result.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       85.     In one recent Virginia lawsuit, the NRA alleged identical confidentiality breaches

against AMc. After conducting discovery and multiple depositions, the NRA has yet to adduce

any evidence of this supposed breach.

RESPONSE:Mr. LaPierre states that he lacks sufficient information or belief as to the truth of

these allegations and, therefore denies them.

                                                34
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                Page 35 of 71 PageID 647


       86.     On the other hand, just as plausibly, a well-timed “leak” by someone associated

with the NRA might also be helpful in creating the appearance of a contractual breach,

generating media attention, shifting focus away from LaPierre and other NRA board members,

and supporting a parade of vexatious and abusive litigation against its chosen scapegoat-

precisely the job Brewer was hired to do.

RESPONSE: Mr. La Pierre denies the allegations in this paragraph.

       iv.     The Analytics Gambit.

       87.     Newly-formulated complaints by the NRA, characterizing NRATV as a “failed

endeavor,” also qualify as a “made for litigation” stalking horse. Analytics were central to

NRATV operations (essentially, viewership numbers). As set forth in greater detail in AMc’s

third-party action against LaPierre, periodic reports containing detailed analytics were regularly

provided to LaPierre during the period 2016 (year of launch) through May 13, 2019, one month

after the NRA filed its first lawsuit against AMc (which in part complained falsely about non-

receipt of NRATV analytics). LaPierre personally approved the development of a customized

dashboard, which accumulated data from all platforms running NRATV content. He also sent

NRA employee, Todd Grable, to review AMc’s analytics and methodology, which were

approved as a result of that meeting. Furthermore, AMc invited LaPierre on numerous occasions

that, if he was ever concerned about the analytics, he was welcome to have a third-party

company, such as Deloitte Digital or Accenture, audit and report on AMc’s practices as well.

RESPONSE: Mr. LaPierre admits NRATV was a failed endeavor, but denies the allegations in

the first sentence. Mr. LaPierre admits that viewership numbers are an important tool for

analyzing digital media generally and NRATV, specifically, but denies the remaining allegations

in the second sentence. Mr. LaPierre admits that AMc provided periodic reports containing what

purported to be some form of “viewership numbers” and related “analytics,” but denies the
                                               35
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                             Page 36 of 71 PageID 648


remaining allegations in the third sentence. To the extent these were “approved” by any NRA

representative, that approval was the result of the presentation of misleading and fraudulent

viewership analytics and accompanying statement and, therefore, would be void. Mr. LaPierre

denies the remaining allegations in this paragraph.

       88.        LaPierre personally attended meetings to be briefed on NRATV analytics on the

following occasions: October 24, 2017; November 28, 2017; January 3, 2018; February 1 and

19, 2018; April 11, 2018; September 4, 2018; October 1134 and 23, 2018; November 28, 2018;

December 5, 2018; and January 18, 2019. During each visit, AMc personnel shared in-depth

analyses of viewership analytics that were three levels deep. LaPierre openly lauded AMc’s

performance. That too was false, because three days after his last scheduled visit regarding

analytics on April 9, 2019 (when LaPierre abruptly and unexpectedly “had to leave” before the

presentation could be made), the NRA filed its first lawsuit against AMc. Among other things,

the NRA alleged that AMc had refused to provide the NRA with NRATV analytics – the very

subject of the April 9 meeting!

RESPONSE: Mr. LaPierre admits that he met with AMc personnel on the dates identified. Mr.

LaPierre admits that at these meetings, representatives touted in a misleading manner the

performance of NRATV and presented forms of “viewership numbers” and related “analytics.”

Mr. LaPierre notes those presentations omitted information on unique viewership numbers that

was requested by the NRA. Mr. LaPierre denies the remaining allegations in this paragraph.

M.     The Onslaught Goes Public.

       i.         The NRA Discloses AMc’s Proprietary Information.




       34
            Although a presentation was prepared for this meeting, it was not actually made that day.

                                                         36
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                         Page 37 of 71 PageID 649


       89.        On March 11, 2019, the New York Times ran an article in which the author

revealed the existence of the North Contract and certain features thereof, including AMc’s

involvement with North.35 The article misrepresented the facts and disparaged AMc. The

New York Times article attributed certain factual assertions to Brewer as the source speaking on

behalf of the NRA.

RESPONSE: Mr. LaPierre admits that The New York Times ran an article in which the North

contract with Ackerman was disclosed, and that certain assertions were attributed to Brewer as

the source, as identified in footnote 36. Mr. LaPierre denies the remaining factual allegations in

this paragraph.

       90.        Later, LaPierre, in a writing to the NRA Board, confirmed his authorization given

to Brewer to the New York Times.

RESPONSE: The referenced writing is a document which speaks for itself. No response is

required.

       91.        The NRA’s deliberately false statements to the media regarding AMc’s confidential

information represented a change in the parties’ relationship as well as the fundamental protocol

for dealing with the parties’ confidential information that had been in existence and honored for

decades.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       92.        AMc immediately expressed its strong objection to the NRA’s false statements,

doing so by letter to NRA General Counsel, Frazer, on March 12, 2019.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph. The referenced documents

speak for themselves.


       35
            See https://www.nytimes.com/2019/03/11/us/nra-video-streaming-nratv.html.

                                                       37
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                   Page 38 of 71 PageID 650


       93.     Frazer’s March 14, 2019 response did not deny that the NRA had leaked the

information to the New York Times. Instead, Frazer for the first time asserted the NRA’s position

that only AMc, and not the NRA, had restrictions on the use of a party’s confidential information.

The NRA claimed it could disclose AMc’s information with impunity while AMc was

contractually prohibited from any reciprocal freedom to use NRA information.

RESPONSE: Mr. LaPierre states that the referenced document speaks for itself and denies the

remaining allegations in this paragraph.

       94.     The exchange of correspondence signaled NRA’s claim that it could deliberately

misuse AMc’s confidential information and thereby violate NRA’s duty of good faith and fair

dealing inherent within the terms of the Services Agreement.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph. The allegations contain

legal conclusions to which no response is warranted and for which Mr. LaPierre lack sufficient

information.

       95.     Current and prospective clients, financial institutions, and insurance providers have

begun questioning AMc employees in light of the New York Times article, this Lawsuit, and

consequent media reports.

RESPONSE: Mr. LaPierre lacks sufficient information to admit or deny the allegations in this

paragraph and therefore denies them.

       ii.     Litigation as a Spectator Sport.

       96.     The NRA, with Brewer at the helm, has moved from a non-profit gun-rights

organization to a serial litigant. The NRA’s waste of courts’ limited docket space has ranged from

a glorified discovery dispute to three additional lawsuits in different jurisdictions covering similar




                                                 38
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                         Page 39 of 71 PageID 651


sets of factual and legal allegations. In fact, between the one Texas and three Virginia actions,36

all of the NRA’s factual and legal claims are currently being litigated in at least two lawsuits.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

        97.      Each of these suits portrays the NRA as a victim, each has been filed without any

attempt at a good faith “meet and confer” negotiation, and each has been accompanied by carefully

orchestrated leaks and false self-serving press releases. In fact, the Defendants in this lawsuit first

learned that they were sued from news reports in advance of being served. The repetitive and

persistent nature of these filings merely underscores the fact that the NRA (and its counsel) have

no real interest in resolution, but a protracted public spectacle.

RESPONSE: Mr. LaPierre denies the allegations in the first sentence. Mr. LaPierre lacks

information and belief to admit or deny the remaining allegations and therefore denies them.

        iii.     Disparaging Remarks Turn Libelous.

        98.      Consistent with his approach of “lawyer as public advocate” for his client,37

Brewer, with the approval of LaPierre and assistance from other NRA personnel, has become the

de facto NRA spokesman and has fashioned a narrative that has brought AMc into disrepute.

Contemporaneous with the filing of the NRA’s lawsuits against AMc, Brewer and other NRA

representatives have frequently attempted to spin the NRA message as one in which it is faultless

and AMc is a rogue entity, bent on frustrating the NRA’s legitimate efforts at obtaining disclosure.



         36
            National Rifle Association of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case
No. CL19001757, pending in the Circuit Court for the City of Alexandria, Virginia (filed on April 12, 2019);
National Rifle Association of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case No.
CL19002067, pending in the Circuit Court for the City of Alexandria, Virginia (filed on May 22, 2019); National
Rifle Association of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case No. CL19002886,
pending in the Circuit Court for the City of Alexandria, Virginia (filed on September 5, 2019).
        37
        See Excerpts from William A. Brewer III, Advocacy as Art: Lawyers Must Engage in Issues and Crisis
 Management, TEXAS LAWYER (May 6, 2019).


                                                      39
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                             Page 40 of 71 PageID 652


RESPONSE: Mr. LaPierre denies the allegations in this paragraph, except that it admits that

AMc “frustrate[d] the NRA’s legitimate efforts at obtaining disclosure.”

        99.      All of this is a transparent attempt to transfer attention from LaPierre’s

mismanagement of the NRA and possible civil and criminal exposure, and to wreak havoc within

an organization that the Brewer Firm now directly competes with. Examples abound where NRA

representatives, including Brewer, have disparaged AMc, portrayed it as a miscreant, divulged its

confidential information, and trampled over AMc’s rights and entitlements.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

        100.     The most damaging of these public comments have been press reports quoting

LaPierre accusing AMc of “extortion,” which Brewer and others have parroted in the media. This

false accusation of criminal wrongdoing has been repeated by other NRA representatives. In the

process, AMc’s purported role has moved from that of being North’s alleged facilitator to the one

performing the act of extortion.38

RESPONSE: Mr. LaPierre denies the allegations in this paragraph, except to admit that Mr.

Oliver North, an AMc employee, did in fact attempt to extort Mr. LaPierre, which is a criminal

act.




        38
            The following are examples of the many claims of AMc’s alleged wrongdoing spoken by NRA
 representatives:      https://www.washington.post.com/politics/documents-show-nra-discussions-to-purchase-
 luxury-mansion (AMc as “wrongdoer;) civil.war (Brewer in discussin aMc, accused it of trying to purge NRA
 of LaPierre by “extortion,” him Wall Street Journal, April 27, 2019 “Extortion Allegation Riles Top NRA
 Ranks”      (citing    LaPierre’s    claim     of      extortion       in     letter     to      NRA       Board);
 https://www.washington.post.com/news/2019/sep/10/who‘s-behind-the-attacks-national-rifle-association.
 “Behind the latest attack is a former NRA contractor”. “The contractor refused [a financial review]; the
 contractor … delivered an ultimatum in the form of this threat
 https://www.washingtonpost.com/politics/how.a.hard.charging.lawyer.helped.fund.a.civil.war; and Wall Street
 Journal      article,     April    27,       2019        http://wsj.extortion.allegation.riles.top.nra.ranks     ;
 http://www.washingtonpost.com/politicsnra.shakes.up.legal.team.amid.intensifying.civil.war/2019/08/22/72fa4
 60a- c52d-11e9-b5e4-54aa56d5b7cestory.html.


                                                         40
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 41 of 71 PageID 653


       101.    LaPierre also asserted that AMc “appears to have responded indirectly by trying to

oust me.” LaPierre’s assertion concerning AMc’s purported involvement, since then repeated, is

false. In fact, AMc faced repeated demands by the NRA for backup on LaPierre’s charges that the

NRA had reimbursed, such as apartment rent for an NRA intern previously approved by LaPierre,

and a number of LaPierre private aircraft and other transportation, hotel, and Landini Brothers

(popular Alexandria, Virginia restaurant) charges. To obtain such backup, AMc sent letters to

several sources (including LaPierre himself) asking for such records to enable AMc to respond to

NRA demands.

RESPONSE: Mr. LaPierre denies the allegations insofar as they are not property attributed to

him and therefore do not suggest that Mr. LaPierre made the alleged statements in the first two

sentences. Mr. LaPierre denies the remaining allegations in this paragraph.

       102.     “Extortion,” under Virginia statute § 18.2-59 (“Extortion of money, property or

pecuniary benefit”) defines the offense as including “threaten[ing] injury to the character, person

or property of another . . .” and can be punishable by up to 10 years in prison. Code 1950, §18.1-

184; 2010, Chapter 298. Making such a reckless accusation, false as it is, is a clear example of the

malice shown by LaPierre and the NRA towards AMc.

RESPONSE: The referenced Virginia statute is a legal document that speaks for itself. Mr.

LaPierre denies the remaining allegations in this paragraph and refers Defendants to the response

to paragraph 100.

N.     One-Sided Services Agreement.

       103.    Each of the actions brought by the NRA, including the instant case, either directly

involves or tangentially implicates the Services Agreement and the respective rights and

obligations of the NRA and AMc. In fact, the first two Virginia cases are centered on alleged



                                                41
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                         Page 42 of 71 PageID 654


breaches of that agreement by AMc. AMc has counterclaimed in Virginia alleging that it is the

NRA, not AMc, that is in breach of that Services Agreement.

RESPONSE: Mr. La Pierre denies the allegations in this paragraph. The referenced documents

and the claims asserted in the various cases speak for themselves.

       104.       It is now appropriate for this Court to consider whether, by its many actions,

including several lawsuits filed against AMc, the NRA has waived its rights to continue to insist

on the viability of one particular provision of that agreement: the confidentiality section.39

RESPONSE: This paragraph states a legal conclusion, to which no response is required. Mr.

LaPierre denies the remaining allegations in this paragraph.

       105.       The NRA featured the confidentiality section of the Services Agreement not only

in the Virginia litigation, but it also waived the provision by its disclosure of confidential

information belonging to AMc and by disclosure of its own purportedly confidential information.

For example, it was the NRA that disclosed the existence and content of the AMc agreement with

North, confidential to both AMc and the NRA.40 LaPierre admitted that he authorized the Brewer

Firm to communicate with the New York Times. When AMc complained and demanded a

retraction, NRA counsel took the absurd position that confidentiality applied only to AMc.

Under that theory, the NRA can divulge AMc’s confidential material with impunity; AMc has no

reciprocal right.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph. Mr. LaPierre also refers to

the response to paragraph 93.




       39
            Ex. A, Section IV.
       40
            See https://www.nytimes.com/2019/03/11/us/nra-video-streaming-nratv.html.

                                                      42
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                          Page 43 of 71 PageID 655


        106.       Additionally, the NRA has liberally quoted from the Services Agreement, including

in the instant case. Having previously taken the position that the Services Agreement itself is

confidential, it cannot now hope to preserve that status.

RESPONSE: This paragraph states a legal conclusion, to which no response is required. Mr.

LaPierre denies the remaining allegations in this paragraph.

        107.       If this is truly a proper reading of the Services Agreement, then under those

circumstances, AMc is entitled to a declaration that such provision has been waived by the conduct

of the NRA. Alternatively, it qualifies as an unconscionable agreement under the provisions of

Virginia § 8.2-302, which provides in pertinent part:

        If the Court finds as a matter of law the contract or any clause thereof to have
        been unconscionable at the time made, the court may refuse to enforce the
        contract, or to ignore the unconscionable provision, or it may limit its application
        in order to avoid as unconscionable result. Code of Virginia § 8.2-302.41

RESPONSE: Mr. LaPierre denies the allegations in the first and second sentences of this

paragraph, and notes that they state a legal conclusion to which no response is required. The

cited Virginia statute is a document which speaks for itself. In addition, Mr. LaPierre lacks

sufficient information and belief to admit or deny the remaining allegations and therefore denies

them.

        108.       As dependent as the NRA is on certain provisions of the Services Agreement, it

conveniently overlooks its obligation to pay a “fair and equitable termination fee,” recognizing the

“inevitable severances and other reasonable costs” associated with termination, and the concurrent

requirement to negotiate such costs in good faith.42


        41
          Pursuant to Section XII.A of the Services Agreement, all disputes “arising thereunder shall be governed
by and construed solely under the laws of the Commonwealth of Virginia, or if applicable by federal law.” See Ex.
A.
        42
             See Ex. A, Sections XI.E-F.

                                                       43
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                   Page 44 of 71 PageID 656


RESPONSE: The Services Agreement is a document which speaks for itself. Mr. LaPierre

denies the remaining allegations in this paragraph, and notes that they represent legal conclusions

for which no response is required.

O.     The NRA and                LaPierre   Destroy   AMc’s    Third    Party    NRA Contracts.

       109.       At the NRA’s bidding, AMc entered into employment agreements with two well-

known personalities, North and Loesch. They, and at least one other talent, at the request of the

NRA, were formally employed by AMc. The 2018 Amendment to the Services Agreement made

clear the NRA’s responsibility for their compensation. As previously noted, under that

amendment, the NRA took responsibility for reimbursing AMc for the cost associated with the

NRATV talents. The NRA also effectively “guaranteed” its Third-Party NRA Contract obligations

by committing, among other things, to provide a $3 million letter of credit to backstop those

commitments.43

RESPONSE: Mr. La Pierre admits that AMc entered into employment agreements with North

and Loesch, but otherwise denies the remaining allegations in the first sentence of this paragraph.

Mr. LaPierre admits that North and Loesch were formally employed by AMc, but otherwise

denies the remaining allegations in the second sentence of this paragraph. The Services

Agreement is a document which speaks for itself, and Mr. LaPierre denies the allegations in the

third sentence of this paragraph. Mr. LaPierre denies the remaining allegations in this paragraph.

       110.       Until the NRA began its campaign of belligerence against AMc, the reimbursement

system worked as well as it always had throughout the years, including reimbursement for third-

party contracts. Indeed, even as the NRA ramped up its campaign of harassment against AMc, it

continued to observe its obligations to AMc and, by third party beneficiary extension, to the talents.

       43
            See Ex. B, Section 2, 3.


                                                  44
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 45 of 71 PageID 657


RESPONSE: Mr. LaPierre denies the allegations in the first sentence of this paragraph. Mr.

LaPierre denies the allegations in the second sentence of this paragraph and notes that it states a

legal conclusion to which no response is required.

        111.    LaPierre injected himself personally into the recruitment of North. He negotiated

the North Contract, and despite his current denials, he was intimately involved in all material

aspects thereof, including the designation of North as an “employee” instead of a “contractor.”

LaPierre’s turnaround efforts to oust North as President of the NRA demonstrate his intent to

interfere with the North Contract and damage AMc in the process.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

        112.    When the NRA precipitously initiated its litigation campaign against AMc, leading

to the eventual shutdown of NRATV at the end of June 2019, the NRA used the opportunity to

cease reimbursement for the compensation of the Third Party NRA Contracts. This, despite its

clear obligation to reimburse AMc for “fronting” the salaries and benefits for North, Loesch, and

the other talent.

RESPONSE: Mr. LaPierre admits that NRATV shutdown at the end of June 2019. Mr. LaPierre

denies the allegations in this paragraph.

        113.    The result of the NRA’s cutting off of funds, quite naturally, left AMc in the

untenable position where it was unable to manage the compensation requirements of the Third

Party NRA Contracts. One of those talents has now initiated legal proceedings against AMc for

discontinuing that person’s compensation.

RESPONSE: Mr. LaPierre lacks sufficient information to admit or deny the allegations in this

paragraph and, therefore, denies them.

        114.    The NRA and LaPierre not only knew of the Third Party Contracts, they expressly

approved each of them and acknowledged their existence and the NRA’s obligations to pay for
                                                45
     Case 3:19-cv-02074-G Document 40 Filed 12/23/19             Page 46 of 71 PageID 658


those contracts in the 2018 Services Agreement Amendment. In the face of that knowledge and

acknowledgement, the NRA has now steadfastly refused to honor its obligation at the urging of

and with the approval of LaPierre, in the process tortiously interfering with those third party

contracts.

RESPONSE: Mr. LaPierre admits that the NRA knew of the Third Party Contracts. Mr.

LaPierre denies the remaining allegations in this paragraph and notes that it states legal

conclusions to which no response is required.

P.       A Compendium of Missteps.

         115.   Many events have led to the rupture of this once-thriving relationship. Most have

been chronicled in press reports: Brewer; LaPierre’s lavish wardrobe expenditures; LaPierre’s (and

his wife Susan’s) extravagant trips and vacations paid for with NRA funds; the LaPierre family’s

use of AMc personnel as personal valets; LaPierre’s attempted purchase of a Texas mansion, foiled

by AMc’s reluctance to see it through; and sexual harassment charges against LaPierre’s Chief of

Staff Powell, to name the most prominent. These were by no means the exclusive causes of the

termination.

RESPONSE: Mr. La Pierre denies the allegations in this paragraph. The referenced press reports

are documents which speak for themselves.

         116.   Indeed, other factors have contributed:




                                                46
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                  Page 47 of 71 PageID 659


       •       The NRA’s suspicious behavior relating to federal and state investigations;

       •       AMc’s cessation of LaPierre’s (or other on his behalf) incursion expenses that
               were personal in nature;

       •       The “Russia trip” and LaPierre’s and the NRA’s dishonest treatment of that issue;

       •       LaPierre’s preoccupation with possible criminal charges and a “dissolution
               resolution”;

       •       The NRA tolerating sexual harassment committed by a high-ranking member of
               its management;

       •       Orchestrated leaks of confidential information, purposely painting AMc in an
               unfavorable light;

       •       Clear lack of board oversight; and

       •       Deliberate purging of right-minded NRA directors, officers, and attorneys.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       117.    In the span of two short years, the NRA, with LaPierre leading the charge, has

destroyed or attempted to destroy what was built over decades. The NRA has experienced massive

personnel disruptions, enormous expenses, loss of economic opportunity, loss of profits, and

reputational harm that may be irreparable, or at least will take enormous time and effort to repair.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       118.    Through this Counterclaim and Third-Party Complaint, AMc seeks to begin the

rebuilding process.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

                                  V.    CAUSES OF ACTION

                                          Count One
                              (Libel Per Se – NRA and LaPierre)




                                                47
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                  Page 48 of 71 PageID 660


       119.    The allegations of fact set forth in paragraphs 1 through 118 are incorporated as

though copied verbatim herein.

RESPONSE: Mr. LaPierre incorporates his responses to paragraphs 1 through 118 as though

copied verbatim herein.

       120.    As set forth hereinabove, NRA representatives, including LaPierre, have

repeatedly intentionally and falsely defamed AMc, a private figure, by accusing AMc of the

criminal act of extortion. The NRA has published this accusation as fact and has done so

publicly. The NRA is not a member of the print, broadcast, or electronic media.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       121.    LaPierre and other members of NRA leadership have identified AMc directly by

name, and the accusations of commission of a criminal act are per se defamatory. Such

accusations are unambiguous and have held AMc up to calumny and public ridicule.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       122.    The subject matter of these false factual assertion is a decidedly private matter,

despite the NRA’s attempts to alter its status to that of a matter of public concern.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       123.    AMc has suffered injury as a direct result of these false statements in amounts as

yet undetermined, but estimated to exceed $40 million, for which AMc seeks recovery.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       124.    Due to the intentional, malicious nature of the NRA and LaPierre’s conduct, AMc

also seeks exemplary damages in this matter in an amount to be determined at trial.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

                                         Count Two
                 (Tortious Interference with Contract – NRA and LaPierre)


                                                 48
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                  Page 49 of 71 PageID 661


       125.    The allegations of fact set forth in paragraphs 1 through 124 are incorporated as

though copied verbatim herein.

RESPONSE: Mr. LaPierre incorporates his responses to paragraphs 1 through 124 as though

copied verbatim herein.

       126.    The NRA, and LaPierre, individually, intentionally and with full knowledge of

their existence, has tortiously interfered with AMc’s employment agreements with NRATV

talents, including those of North and Loesh. Each such contract is valid, having been entered into

at the behest of, and approved by, the NRA. Each such contract is denominated in the Services

Agreement as a “Third Party NRA Contract.”

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       127.    The NRA has refused its contractual commitment to reimburse AMc for the costs

associated with the Third Party NRA Contracts, thus preventing AMc from funding salaries and

costs associated therewith.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       128.    The NRA’s refusal to reimburse AMc has caused said contracts to lapse due to

nonpayment, thereby proximately causing injury to AMc and to the talents affected who

themselves are third party beneficiaries of the Services Agreement.

RESPONSE: Mr. LaPierre lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph and, therefore, denies them.

       129.    The NRA’s actions constitute tortious interference with contract, and have

proximately caused AMc financial harm in precise amounts yet to be determined, for which

AMc now sues.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

                                           Count Three

                                                 49
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                  Page 50 of 71 PageID 662


                                 (Declaratory Judgment – NRA)
                                     (28 USC §2201 et. seq.)

       130.    The allegations of fact set forth in paragraphs 1 through 129 are incorporated as

though copied verbatim herein.

RESPONSE: Mr. LaPierre incorporates his responses to paragraphs 1 through 129 as though

copied verbatim herein. However, a response to these allegations is more appropriately addressed

in the NRA’s Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       131.    AMc seeks a declaration that, by its actions, the NRA has waived and/or is

estopped from claiming that the confidentiality provision of the Services Agreement applies only

to AMc. Holding AMc to such one-sided interpretation prevents AMc from freely and fully

responding to allegations made by the NRA.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       132.    The NRA has taken the position that the referenced contractual provision is one

sided and binding only on AMc. AMc disagrees with the NRA’s position, and a real and

justiciable controversy regarding this issue exists. AMc seeks a declaration that the NRA has

waived such provision, or by its action it is estopped from enforcing it.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       133.    Alternatively, AMc seeks a declaration by this Honorable Court that the

confidentiality provision of the Services Agreement is unconscionable under Code of Virginia

§8.2-302 as interpreted by the NRA.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

                                                50
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19               Page 51 of 71 PageID 663


       134.    AMc is entitled to, and seeks, its reasonable and necessary attorney’s fees

incurred in the prosecution of this claim.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.


                                          Count Four
                                       (Fraud – LaPierre)

       135.    The allegations of fact set forth in paragraphs 1 through 134 are incorporated as

though copied verbatim herein.

RESPONSE: Mr. LaPierre incorporates his responses to paragraphs 1 through 134 as though

copied verbatim herein.

       136.    Statements of fact made to AMc personnel by LaPierre on the dates specified

hereinabove, and those made repeatedly throughout the duration of the parties’ relationship, but

particularly during the four (4) years leading up to the filing of this lawsuit, concerning

NRATV’s performance analytics, commentators, and the Third Party NRA Contracts, were false,

were known by LaPierre to be false, were made with intent to deceive AMc and to lure it into

exposing itself to financial obligations, were relied upon by AMc to its detriment, and, as a

result, AMc has suffered damages in excess of $40 million for which it now sues.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph.

       137.    Due to the intentional, malicious nature of the NRA and LaPierre’s conduct, AMc

also seeks exemplary damages in this matter in an amount to be determined at trial.

RESPONSE: Mr. LaPierre denies the allegations in this paragraph and declines to address

AMc’s legal demand in this paragraph, which is not susceptible to admission or denial.

                                          Count Five
                                  (Breach of Contract – NRA)


                                               51
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19               Page 52 of 71 PageID 664


       138.   The allegations contained in paragraphs 1 through 137 are incorporated as though

copied verbatim herein.

RESPONSE: Mr. LaPierre incorporates his responses to paragraphs 1 through 137 as though

copied verbatim herein. However, a response to these allegations is more appropriately addressed

in the NRA’s Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       139.   Under the 2018 Amendment to the Services Agreement, the NRA is required to

make timely payments in response to invoices received from AMc. The Amendment states:

              NRA acknowledges that its failure to pay such an invoice within
              30 days will cause substantial financial damage to AMc.
              Accordingly, if at any time NRA fails to timely pay the invoice,
              NRA agrees that it shall post a $3,000,000 letter of credit (the
              “LOC”) for the benefit of AMc. The LOC shall continue in
              existence for the term of the Agreement and shall be maintained at
              $3,000,000 at all times.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       140.   The NRA has failed to make timely payments on AMc’s invoices. Specifically,

the NRA failed to pay the following fee service invoices within the 30-day time period required

by the Services Agreement:

              Invoice 158196 for $451,201.63 dated June 1, 2018
              Invoice 158197 for $894,075.80 dated June 1, 2018
              Invoice 158198 for $299,297.00 dated June 1, 2018
              Invoice 158174 for $190,443.00 dated June 1, 2018
              Invoice 159037 for $190,443.00 dated July 1, 2018
              Invoice 159056 for $451,201.63 dated July 1, 2018
              Invoice 159057 for $894,075.80 dated July 1, 2018
              Invoice 159058 for $299,297.00 dated July 1, 2018

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.




                                              52
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                Page 53 of 71 PageID 665


       141.     The NRA’s failure to make these eight fee payments within the contractually

required 30-day period after the invoice date caused substantial damage to AMc.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.


Breach of NRA’s Obligations to Pay for Services Rendered During Litigation.

       142.     Following the NRA’s first lawsuit in Virginia, the NRA continued to request

services from AMc, AMc performed those services, but the NRA has failed and refused to pay

the monthly invoices submitted by AMc.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.


       143.     On Tuesday, April 30, 2019, Nader Tavangar, EVP/Managing Director of

Mercury sent the May Monthly Fee invoices (dated May 1, 2019) to the NRA (Treasurer Craig

Spray, Rick Tedrick, Lisa Supemaugh, and Duane Reno) via email, as per normal course of

business.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       144.     Craig Spray is the NRA Treasurer with responsibility for receiving and paying the

AMc invoices.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       145.     The invoices that were dated May 1, 2019 and emailed on April 30, 2019

contained eight invoices to the NRA totaling $1,696,466.95 and three invoices to the NRA



                                               53
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19               Page 54 of 71 PageID 666


Foundation totaling $375,000. The NRA Foundation paid its $375,000 invoice without question.

The NRA failed to pay any portion of its invoices totaling $1,696,466.95.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       146.    These eleven invoices are accurately summarized in the chart below:

 Invoice Number Job Number                       Job Title                       Invoice
                                                                                 Amount
 NRA
 166339             19-MG/NR-001                 Strategic Management                 $258,613.17
 166340             19-NR-001                    Talent Fee                           $680,355.45
 166341             19-NR-002                    NRATV Programming C4                 $185,416.67
 166342             19-NR-003                    Monthly Video Support C4             $104,166.67
 166343             19-NR-004                    Support Staff Fee                    $200,702.50
 166344             19-NR-005                    Online/Digital Management Fee        $107,212.50

 166345             19-NR-006                    Business Intelligence/Data            $35,416.66
                                                 Resources/Analytics
 166346             19-NRAF-002                  A1F 8/19 ISSUE                        $124,583.33
 Total                                                                               $1,696,466.95
 NRA
 Foundation
 166347             19-NRF-001                   NRATV Programming C3                 $250,000.00
 166348             19-NRF-002                   Monthly Video Support C3              $62,500.00
 166349             19-NRF-003                   FSP Production Ongoing C3             $62,500.00
 Total                                                                                $375,000.00


RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       147.    These monthly, annualized fee invoices are sent every month per the approved

2019 budget.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.




                                               54
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19               Page 55 of 71 PageID 667


       148.      Per the Services Agreement, Section III.E provides the following relevant

requirements:

                All sums payable to AMc under this Services Agreement shall be
                payable to AMc’s corporate headquarters in Oklahoma City,
                Oklahoma within 30 days of the invoice date . . . NRA shall notify
                AMc of any questions concerning any invoices within 10 business
                days after receipt.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       149.     Consistent with the NRA’s practice in all prior months of the year, AMc did not

receive any questions or concerns regarding such invoices during the 10 business days following

the NRA’s receipt of the invoices.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       150.     The NRA failed to pay the eight invoices issued to it on May 1, 2019 within the

required 30-day time period.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       151.     As of June 3, 2019, AMc had not received payment from the NRA for the

$1,696,466.95 in monthly fee invoices.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       152.     On June 3, 2019, AMc’s Chief Financial Officer, Winkler, personally called and

emailed NRA Treasurer Craig Spray regarding this missed payment. Spray did not return the

email message or call.



                                               55
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                Page 56 of 71 PageID 668


RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        153.   On the afternoon of June 3, 2019, Melanie Montgomery, EVP/Management

Supervisor at AMc, called Spray leaving a detailed voicemail reminding him the past due

invoices covered May fees for April services which were never questioned. Spray did not return

her call.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        154.   On June 4, 2019, AMc’s Chief Financial Officer sent by email a letter addressing

the now past due invoices and demanded that the NRA pay the $1,696,466.95 and post the $3

million Letter of Credit, as required under the Services Agreement.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        155.   On June 5, 2019, AMc received a letter from NRA’s designee, Andrew

Arulanandam, with a copy to LaPierre, Spray, and Frazer stating that the NRA declines to post

the Letter of Credit.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        156.   Rather than pay the invoices or post a Letter of Credit, the NRA began a series of

correspondences wherein they sought to belatedly request additional and irrelevant information

about the invoices, long after the ten-day period for questioning the invoices had expired, as

provided in Section III.E of the Services Agreement.




                                               56
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19               Page 57 of 71 PageID 669


RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

Supplemental Claim for Breach of the NRA’s Obligation to Pay Invoices for Services Prior
to Termination.

         157.    AMc issued additional invoices for work performed up to the date of termination

of the Services Agreement and those invoices remain past due and unpaid, as shown in the table

below:


   Invoice Invoice Date                                                             Invoice
  Number                 Job Number              Job Title                          Amount
    NRA
166104     4/15/2019    18-NR-296   ‘19 A/M Travel                              $1,935.08
166106     4/15/2019    19-NR-049   ‘20 A/M Logo                                $10,000.00
166107     4/15/2019    19-NR-051   ‘19 A/M Radio                               $5,488.25
                                    Publications Google Ad Manager
166108     4/15/2019    19-NR-062   Website Staging & Integration               $5,500.00
166109     4/15/2019    NR-LEGAL    Legal Fees                                  $81,810.84
166110     4/15/2019    NR-TRAV     Travel Expenses                             $13,725.51
                        19-MG/NR-
166339     5/1/2019     001         Strategic Management                        $258,613.17
166340     5/1/2019     19-NR-001   Talent Fee                                  $680,355.45
166341     5/1/2019     19-NR-002   NRA TV Programming C4                       $185,416.67
166342     5/1/2019     19-NR-003   Monthly Video Support C4                    $104,166.67

166343          5/1/2019     19-NR-004       Support Staff Fee                  $200,702.50
166344          5/1/2019     19-NR-005       Online/Digital Management Fee      $107,212.50
                                             Business Intelligence/Data
166345          5/1/2019     19-NR-006       Resources/Analytics                $35,416.66
                             19-NRAF-
166346          5/1/2019     002             AIF ISSUE                          $124,583.33
166804          5/17/2019    18-NR-431       ‘19 A/M Signage -Mechanical        $22,235.89
                                             Fundraising Consulting State
166805          5/17/2019    19-NR-010       Registrations                      $230.00
166806          5/17/2019    19-NR-045       ‘19 A/M Backstage Signage          $1,009.75
166807          5/17/2019    19-NR-051       ‘19 A/M Radio                      $14.81
166808          5/17/2019    19-NR-056       ‘19 A/M Media Kit Premium          $1,422.16
166809          5/17/2019    NR-TRAV         Travel Expenses                    $3,401.82
167007          5/17/2019    18-NR-296       ‘19 A/M Travel                     $21,936.68


                                                57
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19              Page 58 of 71 PageID 670


  Invoice Invoice Date                                                            Invoice
  Number                      Job Number                 Job Title                Amount
   NRA
                             19-MG/NR-
167037          6/1/2019     001            Strategic Management               $258,613.17
167038          6/1/2019     19-NR-001      Talent Fee                         $680,355.45
167039          6/1/2019     19-NR-002      NRA TV Programming C4              $185,416.67
167040          6/1/2019     19-NR-003      Monthly Video Support C4           $104,166.67
167041          6/1/2019     19-NR-004      Support Staff Fee                  $200,702.50
167042          6/1/2019     19-NR-005      Online/Digital Management Fee      $107,212.50
167043          6/1/2019     19-NR-006      Business Intelligence/Data         $35, 416.66
                                            Resources/Analytics
                             19-NRAF-
167044          6/1/2019     003            AIF ISSUE                          $124,583.33
167453          6/12/2019    18-NR-296      ‘19 A/M Travel                     $24.77
167454          6/12/2019    18-NR-431      ‘19 A/M Signage - Mechanical       $33,572.64
167455          6/12/2019    18-NR-441      ‘19 A/M Photography                $18,350.00
167456          6/12/2019    18-NR-443      ‘19 A/M NRA TV Set Production      $1,352.98
167457          6/12/2019    18-NR-445      ‘19 A/M Podium Signage             $10,588.50
167458          6/12/2019    19-NR-031      ‘19 A/M GROF Presentation          $650.00
167448          6/12/2019    19-NRM-001     ‘19 A/M Digital Media              $7,915.03
167449          6/12/2019    19-NR-029      ‘19 A/M Media                      ($13,689.50)
                                            Fundraising Consulting State
168015          7/9/2019     19-NR-010      Registrations                      $204.98
169524          9/30/2019    NR-LEGAL       Legal Fees                         $264,008.09
Total                                                                          $3,884,622.18
    NRA
 Foundation
167045          6/1/2019     19-NRF-001     NRATV Programming C3               $250,000.00
167046          6/1/2019     19-NRF-002     Monthly Video Support C3           $62,500.00
167047          6/1/2019     19-NRF- FSP    Production Ongoing C3              $62,500.00
Total                                                                          $375,000.00
Total A/R                                                                      $3,995,614.09

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

         158.    The NRA has failed and refused to pay those invoices. Such failure is another

breach of contract by the NRA.




                                               58
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19              Page 59 of 71 PageID 671


RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

Supplemental Claim for the NRA’s Breach of Indemnification Clause of the Services
Agreement.

        159.    Section V.B.1 of the Services Agreement also requires the NRA to indemnify and

reimburse AMc for any expenses it may incur that arise from a government agency seeking

equitable or other relief against the NRA or that relate to actions that AMc has taken at the

direction of the NRA.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        160.    The NRA has been the subject of various government inquiries that have imposed

costs and expenses on AMc to produce records, negotiate with government investigators, seek

waivers of confidentiality from the NRA, and generally cooperate to the extent that the NRA

allows AMc to cooperate.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        161.    AMc’s expenses relating to the government inquiries continue to grow as

government focus on the NRA becomes more intense, and the NRA’s resistance to such

investigations becomes more adversarial. The full amount of such indemnification damages will

be presented at trial.

RESPONSE:A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.




                                              59
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 60 of 71 PageID 672


       162.    The NRA’s refusal to pay indemnification expenses relating to government

investigations constitutes an additional breach of the Services Agreement. Breach of NRA’s

Obligation to Post a $3 Million Letter of Credit.

RESPONSE:A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       163.    The 2018 Agreement expressly provided for a remedy to avoid substantial harm

to AMc in the event that the NRA is delinquent in paying AMc’s invoices.

RESPONSE: The NRA denies the allegations in this paragraph. The Services Agreement is a

document which speaks for itself.

       164.    Per the 2018 Amendment, Section II.E, provides the following relevant

       requirement:

               NRA acknowledges that its failure to pay such an invoice within
               30 days will cause substantial financial damage to AMc.
               Accordingly, if at any time NRA fails to timely pay the invoice,
               NRA agrees that it shall post a $3,000,000 letter of credit for the
               benefit of AMc.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       165.    The NRA failed to comply with the contract requirement that it “shall” post a $3

million LOC for the benefit of AMc in the event that it is late on a single payment of fees.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

Breach of NRA’s Obligation to Pay Invoices Timely

       166.    Section V, Billing and Payment, contains the following Subsection E:

               All sums payable to AMC under this Services Agreement shall be
               payable at AMc’s corporate headquarters in Oklahoma City,
               Oklahoma within 30 days of the invoice date. Any amounts not
                                                60
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19               Page 61 of 71 PageID 673


              received by AMc within 60 days from the date of the invoice shall
              bear interest at the rate of 1.0 percent per month from the date of
              the invoice until paid.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       167.   In addition to the late payment of fees listed, supra, the NRA routinely was

substantially late with respect to reimbursing AMc for other expenses. For example, the NRA

took 133 days to pay for the cost of CG Magazine ‘18, Issue 5 invoiced for $269,000. The NRA

also delayed 133 days before paying $90,000 for Website Unification.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       168.   The NRA was late in paying at least 80 separate invoices issued by AMc during

the second half of 2018.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       169.   Pursuant to the terms of Section V.E, the NRA owes AMc interest at the rate of 1

percent per month on all late paid invoices. Despite the contractual requirement to pay interest,

the NRA has failed to pay any such interest and such failure is a material breach of the Services

Agreement.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       170.   Based on the contractual rate of 1 percent per month, the NRA owes AMc an

amount in excess of $38,000 in unpaid interest that it has failed to pay with respect to invoices

issued during 2018, and an amount that continues to accrue.



                                               61
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                  Page 62 of 71 PageID 674


RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        171.   During 2019, the NRA was late and still has not paid invoices for AMc services

prior to the termination of the Services Agreement. Interest on such unpaid invoices continues to

accrue while the invoices are unpaid. AMc will present evidence of pre-judgment interest at trial

with respect to all unpaid invoices.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        172.   Under the Services Agreement, if the “NRA fails to diligently and in good faith

perform any of its obligations,” AMc may terminate the Services Agreement. The NRA has

failed to perform its payment obligations with diligence and good faith, and it has failed to fulfill

the contractual obligations to post a $3 million letter of credit and pay interest on late payments.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

Obligation to Pay Costs to Return NRA Property.

        173.   Section XI.E of the Services Agreement mandates that “All charges for

accumulating [any and all NRA property] shall be approved and paid in advance of receipt by the

NRA.”

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        174.   AMc worked diligently to catalogue and define the “NRA’s property, materials,

documents, Confidential Information, etc. that may be in AMc’s possession.” AMc reported that

the digital files alone exceed 1.7 petabytes (one petabyte is one million gigabytes).



                                                 62
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19              Page 63 of 71 PageID 675


RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       175.   AMc issued an invoice for the accumulation charges for physical and digital

assets of the NRA. The NRA has failed to pay the $1.5 million invoiced amount that is the

prerequisite for the return of the NRA property and has therefore breached Section XI.E of the

Services Agreement.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

Breach of Obligation to Pay a Termination Fee

       176.   AMc terminated the Services Agreement pursuant to the 90-day notice provision

on May 29, 2019 and began to prepare for the orderly wrap up of services it was performing for

the NRA, including identifying NRA assets and preparing for the downsizing of its workforce.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       177.   Section XI.F of the Services Agreement provides as follows:

              In consideration of the dedication of a substantial number of
              personnel and resources to provide the services under the
              Agreement (and the necessity to maintain such staffing levels and
              resource allocations to enable AMc to continue to provide such
              services upon any renewals hereof), the NRA agrees to pay AMc a
              fair and equitable termination fee to compensate it for the
              inevitable severances and other reasonable costs incurred in
              conjunction with such expiration or termination. Such termination
              fees shall be negotiated in good faith by the parties and paid to
              AMc no later than the last day of this Agreement.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.




                                              63
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 64 of 71 PageID 676


       178.    The NRA failed and refused to engage in any good faith negotiations required

under the Services Agreement to wrap up the relationship between AMc and the NRA. Such

failure is another breach by the NRA of the Services Agreement.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       179.    The NRA failed to pay any termination fee and is in breach of this provision of

the Services Agreement.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       180.    The NRA was obligated to pay this termination fee no later than the last day of

the Services Agreement.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       181.     The NRA breached its payment obligations under the Services Agreement long

before any alleged breach by AMc articulated by the NRA in its Amended Complaint.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       182.    The breaches that occurred have caused AMc to incur damages, the amount of

which are not yet fully calculated.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

       183.    The breaches by the NRA are material as that term is defined under the Code of

Virginia, § 59-1-507.1.



                                              64
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                    Page 65 of 71 PageID 677


RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

        184.   AMc, on its behalf and on behalf of its subsidiary Mercury Group, seeks recovery

of contract damages and severance remedies in the amount not less than $50 million and such

other relief as this Court deems just.

RESPONSE: A response to these allegations is more appropriately addressed in the NRA’s

Answers to Defendants’ Amended Counterclaims and Third-Party Complaint.

                                     VI.     JURY DEMAND

        185.   AMc demands a trial by jury on all contested issues of fact.

RESPONSE: Mr. LaPierre also demands a trial by jury.

                             VII.    CONCLUSION AND PRAYER

        WHEREFORE, PREMISES CONSIDERED, AMc, as Counter-Plaintiff and Third-Party

Plaintiff, prays that upon hearing, it be awarded judgment for damages as prayed for herein, pre-

and post-judgment interest, attorney’s fees and costs, and such other relief to which it may be

entitled.

RESPONSE: Mr. LaPierre denies that AMc is entitled to recover against the NRA, and denies

that AMc is entitled to any of the relief sought.


                    AFFIRMATIVE DEFENSES TO COUNTERCLAIMS
                          AND THIRD-PARTY COMPLAINT

                                           As to All Counts


                               AFFIRMATIVE DEFENSE NO. 1
                               (Failure to State a Claim for Relief)

        1.     The Counterclaims fail to state a claim for relief.

                               AFFIRMATIVE DEFENSE NO. 2

                                                    65
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                Page 66 of 71 PageID 678


                                         (Doctrine of Fraud)

       2.      The Counterclaims are barred by the doctrine of fraud.

                               AFFIRMATIVE DEFENSE NO. 3
                                    (Promissory Estoppel)

       3.      The Counterclaims are barred by the doctrine of promissory estoppel.

                               AFFIRMATIVE DEFENSE NO. 4
                                      (Recoupment)

       4.      The Counterclaims are barred by the doctrine of recoupment.

                               AFFIRMATIVE DEFENSE NO. 5
                                        (Setoff)

       5.      The Counterclaims are barred by the doctrine of setoff.

                               AFFIRMATIVE DEFENSE NO. 6
                                        (Fault)

       6.      The Counterclaims are barred by AMc’s fault.

                               AFFIRMATIVE DEFENSE NO. 7
                                      (Mitigation)

       7.      Counter-Plaintiff’s damages, if any, are self-inflicted, and in any event Counter-

Plaintiff has not mitigated its damages, if they exist.

                               AFFIRMATIVE DEFENSE NO. 8
                                     (Unclean Hands)

       8.      Counter-Plaintiff comes to court with unclean hands, and therefore its claims for

equitable relief are barred.


                                           Count One
                               (Libel Per Se – NRA and LaPierre)

                               AFFIRMATIVE DEFENSE NO. 1
                                     (Public Person)




                                                  66
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                  Page 67 of 71 PageID 679


       1.      Counter-Plaintiff is not a “private person”, and in any event has waived its

argument that it is a “private person” by thrusting itself to the forefront of a controversy of

general and public interest.

                               AFFIRMATIVE DEFENSE NO. 2
                                        (Truth)

       2.      The challenged statements are true.


                               AFFIRMATIVE DEFENSE NO. 3
                                     (Substantial Truth)

       3.      The challenged statements are substantially true.

                               AFFIRMATIVE DEFENSE NO. 4
                                       (Opinion)

       4.      The challenged statements represent opinion.

                               AFFIRMATIVE DEFENSE NO. 5
                                     (Public Interest)

       5.      The challenged statements concern a matter of public interest and were made

without malice.

                               AFFIRMATIVE DEFENSE NO. 6
                                     (No Actual Harm)

       6.      The challenged statements have caused no actual harm to Counter-Plaintiff.

                               AFFIRMATIVE DEFENSE NO. 7

  (Absolute Privilege for Attorney Communications Prior or Attendant to Judicial Proceeding)

       7.      To the extent Counter-Plaintiff challenges statements made by an attorney for the

NRA, the challenged statements enjoy absolute privilege because they were made preliminary to

or in connection with judicial proceedings.


                             AFFIRMATIVE DEFENSE NO. 8
                           (Qualified Privilege: Interest of Recipients)
                                                67
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                     Page 68 of 71 PageID 680



        8.       The challenged statements were made to inform persons possessing an interest in

the information.

                                 AFFIRMATIVE DEFENSE NO. 9
                              (Qualified Privilege: Interest of Third Party)

        9.       The challenged statements were made in whole or in part for the protection of the

interests of a third party.

                                AFFIRMATIVE DEFENSE NO. 10
                           (Qualified Privilege: Employer Communications)

        10.      The challenged statements were made to inform an employment decision.

                                              Count Two

                   (Tortious Interference with Contract – NRA and LaPierre)

                                 AFFIRMATIVE DEFENSE NO. 1
                                        (Justification)

        1.       Counter-Plaintiffs’ claim for tortious interference is barred by the doctrine of

justification.

                                 AFFIRMATIVE DEFENSE NO. 2
                                        (Justification)

        2.       Counter-Defendant the NRA possesses good-faith belief in its legal right to

interfere with contract.

                                 AFFIRMATIVE DEFENSE NO. 3
                                         (Privilege)

        3.       Counter-Plaintiff’s claim for tortious interference is barred by the doctrine of

privilege.

                                 AFFIRMATIVE DEFENSE NO. 4
                                         (Privilege)




                                                   68
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                  Page 69 of 71 PageID 681


        4.      Counter-Defendant the NRA possesses an equal or superior interest to Counter-

Plaintiff in the subject of the contract.


                                AFFIRMATIVE DEFENSE NO. 5
                                    (Doctrine of Immunity)

        5.      Counter-Plaintiff’s claim for tortious interference is barred by the doctrine of

immunity.

                                AFFIRMATIVE DEFENSE NO. 6
                                       (Contribution)

        6.      Counter-Plaintiff’s claim for tortious interference is barred by Counter-Plaintiff’s

own acts or omissions which caused or contributed to its alleged injuries.

                                           Count Three
                                  (Declaratory Judgment – NRA)
                                      (28 USC §2201 et seq.)

Affirmative defenses against Count Three are more appropriately addressed in the NRA’s

Amended Answer to Defendants’ Amended Counterclaims and Third Party Complaint.


                                               Count Four
                                            (Fraud – LaPierre)

                                AFFIRMATIVE DEFENSE NO. 1
                                        (Opinion)

        1.      The allegedly actionable statements were opinions that Mr. LaPierre held at the

time he made the statement.

                                AFFIRMATIVE DEFENSE NO. 2
                                 (Ambiguity and Lack of Precision)

        2.      The alleged statements are ambiguous and vague and not suspectable for an

evaluation of whether they were fraudulent.

                                AFFIRMATIVE DEFENSE NO. 3
                                         (Truth)

                                                   69
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19             Page 70 of 71 PageID 682


       3.     The allegedly actionable statements were true when made.

                             AFFIRMATIVE DEFENSE NO. 4
                              (Promise of Future Performance)

       4.     At the time he made the statements of promises of future performance, Mr.

LaPierre intended to perform the promise.


                             AFFIRMATIVE DEFENSE NO. 5
                                   (No Mens Rea)

       5.     Mr. LaPierre lacked any culpable mens rea at the time he made the allegedly

actionable statements.

                             AFFIRMATIVE DEFENSE NO. 6
                               (Failure to Rely on Statements)

       6.     AMc did not rely or reasonably rely on any alleged misstatement.


                             AFFIRMATIVE DEFENSE NO. 7
                                  (No Injury or Damage)

       7.     The allegedly actionable statement did not cause injury or damage to AMc alone

or in combination.


                             AFFIRMATIVE DEFENSE NO. 8
                                  (Contributory Injury)

       8.     AMc’s own acts and omissions contributed to AMc’s alleged injury, as outlined

in the First Amended Complaint, and therefore AMc is fully or proportionally responsible for

any alleged injury or damages.


                             AFFIRMATIVE DEFENSE NO. 9
                                  (Contributory Injury)

       9.     The statute of frauds bars AMc’s attempt to allege fraud arising from statements

that were arguably unenforceable oral agreements.


                                              70
  Case 3:19-cv-02074-G Document 40 Filed 12/23/19                 Page 71 of 71 PageID 683


                                          Count Five
                                  (Breach of Contract – NRA)

Affirmative defenses against Count Five are more appropriately addressed in the NRA’s

Amended Answer to Defendants’ Amended Counterclaims and Third Party Complaint.



                                                     _/s/ Michael J. Collins
                                                     Michael J. Collins (TX Bar No. 00785493)
                                                     Jason C. McKenney (TX Bar No. 24070245)
                                                     BREWER, ATTORNEYS & COUNSELORS
                                                     1717 Main Street, Suite 5900
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 653-4000
                                                     Facsimile: (214) 653-1015

                                                     Counsel for Third-Party Plaintiff Wayne
                                                     LaPierre

                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the above was served on all counsel of record via

the Court’s electronic notification system in accordance with the Federal Rules of Civil

Procedure on the 23rd day of December 2019.



                                                                    _/s/ Michael J. Collins
                                                                    Michael J. Collins



4847-3308-6895.1
2277-09




                                                71
